I declare resumed the session of the European Parliament adjourned on Thursday 23 March 2006.
The Conference of Presidents has asked me to inform the House that the ex-President of Liberia, Mr Charles Taylor, was captured on 29 March and extradited to Sierra Leone to face the Special Court for Sierra Leone.
As you know, Taylor has been accused of war crimes and crimes against humanity. The accusations against him include responsibility for murder, rape, recruiting child soldiers and mutilation during the civil war in Sierra Leone.
The European Parliament dealt with this case and, in its Resolution on the case of Charles Taylor, of 24 February 2005, and in its Resolution on Human Rights in the World, of 28 March 2005, called for Taylor to be brought before the Special Court.
Having adopted these Resolutions, I believe that Parliament can now applaud this important victory in the fight against the impunity of war criminals. I would remind you that the new President of Liberia has been invited to speak to the House, and I hope that she can do so soon.
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday 30 March 2006 pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. The following amendments have been proposed:
The Socialist Group in the European Parliament proposes that the vote on the report by Mr Őry, scheduled for tomorrow, be moved to Wednesday.
– Mr President, according to the original version of the order of business, the Őry report was put down for Wednesday, with the vote on it scheduled, accordingly, for the same day. The Conference of Presidents has now decided – as recently as last Thursday – to bring the report forward to Tuesday, with the consequence that our group has not had the chance to have a final debate on it today, since we assumed, when sending out invitations to our members, that the vote would be on Wednesday and so we could have our final debate on Tuesday. I would therefore be grateful if the House could agree on us debating it tomorrow, but waiting until Wednesday to vote on it.
. I see no objection to that, and I personally agree with it. Thank you very much.
The Socialist Group in the European Parliament proposes that the vote on the reports by Monica Frassoni (A6-0089/2006), Bert Doorn (A6-0082/2006), Arlene McCarthy (A6-0083/2006) and Giuseppe Gargani (A6-0080/2006) be postponed until a later part-session.
– Mr President, without, admittedly, having given you prior notice, I should like to say something more on the subject of ‘Better Lawmaking’. This is an important debate, and we agreed that it should be held this week, but it has turned out over the last couple of hours that there are still a few issues to be resolved as regards the vote. It has been agreed with the authors, at any rate, that the vote on all four reports on better lawmaking should be held during the next part-session rather than this week. I do not know whether we can go straight ahead and vote now if there is a consensus, but I did, in any case, want to say today that there is a strong movement in favour of debating the reports on better lawmaking this week, while not yet voting on them.
If I have understood correctly, your request is that the debate be held as scheduled, but that there be no vote on it.
– Mr President, I would like to confirm that that is the general opinion and say, on behalf of my group, that we are in favour.
At the moment we are talking about tendencies. Can we vote on tendencies?
Mr President, ladies and gentlemen, it is not a trend of the major coalition, but we too agree that the vote should be postponed, for a very simple reason: we believe that the mutual relationship, so to speak, between these reports has not yet fully developed. Therefore, we most certainly need to debate them and we will vote in May, if that is what the House decides.
I shall take the view that this tendency can be interpreted as a concrete proposal that the vote not take place during this part-session.
The Council has added to the title of the last of the statements that it will make during the afternoon as follows: ‘Measures to enhance road safety (SAFETY) and security measures in the transport sector, including the financing thereof (SECURITY)’.
– Mr President, I would ask the services to point out to the President-in-Office of the Council that he should focus on the original definition of security, namely that of fighting terrorism, rather than only addressing the security of transport, since it is to be feared that only the second issue is going to be dealt with.
The Commission takes good note of what Mr Swoboda has just said, of course. Security against terrorism and road safety are two very different matters, but the Council is not here to take note of your observation. I shall pass it on. It would be good not just to talk about road safety, if the intention of the request was also to deal with the issue of security against terrorism.
The Confederal Group of the European United Left/Nordic Green Left proposes that a Commission statement on the situation in South-East Turkey be added as the first item on Thursday's agenda, ending with a vote on a resolution.
Mr President, my group has called for a statement from the Commission followed by a debate. We were, I might add, also in favour of submitting a resolution, but I believe that several groups do not want one.
Why are we insisting, however, that there be at the very least a statement from the Commission followed by a debate? We are insisting because, for some days now, tanks have been sent to this region, Turkish Kurdistan. There are a great many victims, including children. The repression is extremely violent. This is a country that is in the process of negotiating its accession to the European Union. I therefore believe that this extremely serious breach of commitments made by the country in question is of direct concern to the Commission.
That is why we want a statement and a debate to be included on Thursday’s agenda, and, if possible, as the first agenda item in the morning.
– Mr President, although we can agree to the motion for a debate following a statement by the Commission, we do not want to frame a resolution right now; instead, we would like this issue, if at all possible, to be one of those addressed in the forthcoming report by Mr Eurlings. I would just like to move that we should either slot it in at 3 p.m. on Thursday or begin earlier on Thursday, or else we will have even more problems with the voting on the two reports scheduled for that day, in that we will again be in the same situation of having to defer the vote, and all the rest of it, so we can either begin earlier on Thursday, or deal with this at 3 p.m. in order to have a proper vote on both reports.
– Ladies and gentlemen, I fear that there is one aspect of the decision we have taken that has not been made clear. We have decided to begin the sitting at three and to deal with the issue of South-East Turkey, but it is not clear – in my view – whether or not this debate will end with a vote on a resolution.
– Mr President, after consulting the various groups, and in order to keep in line with them, we have decided that it is better to withdraw the request to submit a resolution. We were initially in favour of submitting a resolution, but we have decided not to put it to the vote following the consultations we have had.
I am delighted that that has been cleared up. There will therefore be a debate, but it will not be followed by a vote on a resolution.
The Group of the European People’s Party (Christian Democrats) and European Democrats also proposes that the title of the debate ‘The situation of prisons in Iraq’ be changed to ‘The Assyrian community in Iraq and the situation of prisons in Iraq’.
– Mr President, according to the original title, we were to have been debating the Assyrian community in Iraq, but then the Conference of Presidents changed the title to ‘the prisoners in Iraq’. We have nothing against discussing the situation of the prisoners in Iraq, but we do think it a matter of urgency that something be said about the Assyrian community, and so I would ask that we agree that this debate is to be about the Assyrian community and the prisoners in Iraq.
If my memory serves me right, this was the wording that was agreed by the Conference of Presidents. It does not appear on the agenda like that and we will have to decide whether we are keeping it or changing it, as requested by Mr Poettering.
Mr President, as Mr Poettering said a moment ago, there was some confusion as to the precise title and the way it was fleshed out. We go along with Mr Poettering’s suggestion to give equal weight to both issues, namely the role of the Assyrian minority and the situation in Iraq’s prisons. The title should be totally unambiguous. If, therefore, we discuss a change, or a proposal for a change, along the lines of ‘The situation in Iraq: the prisons and the situation of the Assyrian minority’, the Group of the Alliance of Liberals and Democrats for Europe can certainly lend its support to it.
Mr Poettering’s proposal is specifically ‘The Assyrian community in Iraq and the situation of prisons in Iraq’, the two things.
(1)
The next item is the one-minute speeches on matters of political importance.
Many speakers are listed and, once again, I must warn you that, unless you all conform strictly to the speaking time of one minute, it will not be possible for everybody who has asked to speak to do so, particularly if there are further requests for the floor during the sitting, as is always the case.
(Mr President, for several years now the European Parliament has been investigating the Lloyds case relating to the first non-life insurance directive and to the way in which this directive has, or rather has not been properly applied, especially in the last 20 years before the law was duly modified following the opening of an infringement procedure against the United Kingdom in 2001.
The intention of the last exchange of letters on the Lloyds case between us, Mr President, was to close the matter and assure the petitioners of the support of the European Parliament. May I ask whether you have anything to add that might enable us to finalise this matter?
Mr Libicki, as you know, I wrote to you about the Lloyd’s petitioners on 17 January 2006. As I reminded you in that letter, Parliament’s most recent resolution on the subject – adopted in June 2005 – confirms its impression that there are substantive and reasonable grounds to believe that the first non-life insurance directive and its later, modified versions were not properly transposed and applied in the United Kingdom.
Mr President, I wished to draw the European Parliament’s attention to the serious project undertaken by the French Government, which consists of introducing a ‘first job contract’.
This is undoubtedly a serious threat to France’s social model, but I understood – and some of my fellow Members will speak on this subject – that threats of this kind exist in many countries in which casual work offering little security is the only solution offered to people, particularly young people, when they enter the world of work. From the perspective of the commitments made via the Lisbon Strategy, whereby our European Union seeks to be the most competitive area in the world at the same time as developing an original social model, it would seem highly appropriate to me that the European institutions call on France not to bring into question a point that was specifically upheld by the International Labour Office, namely that no redundancies should be made without a legitimate reason.
Be that as it may, we can observe a great sense of anxiety among our young Europeans about their future, and it would seem important to me that we reaffirm our desire to fight against what is referred to as atypical work and job insecurity.
(Mr President, may I draw Members’ attention to the unfair taxation principles currently applied in Poland to Polish nationals working abroad. The problem applies first and foremost to the several hundred thousand people working in the United Kingdom and to the UK/Poland Double Taxation Agreement signed in 1976.
The Polish method of calculating the tax payable on income received by Polish nationals in the United Kingdom is unfavourable and may in fact lead to double taxation. Both the UK Government and, above all, the Polish Government must ensure that the Agreement is renegotiated as soon as possible in the interests of European Union citizens. Poles deciding to leave their homeland to work in other countries contribute to the wealth of the whole of the European Union; they frequently do the hardest work for low pay and live in difficult conditions. In many cases, they are exploited by dishonest intermediaries.
The Polish Minister of Finance should not levy any tax at all on income received by Polish nationals abroad and repatriated by them. At the same time, the European Parliament should come to the defence of those people, guarding justice and the right of the citizens of the European Union to a decent life.
Mr President, I should like to raise the question of Zimbabwe. As we all know, there has unfortunately been no change for the better in that country. On the contrary, the political situation continues to deteriorate and half of the rural population is surviving solely on international food aid.
Parliament has consistently taken the position that no assistance from the EU should go to Zimbabwe other than through NGOs; it should not be in any way in the hands of government. I am therefore a little alarmed to hear that apparently the Commission is intending to release EUR 1 million in aid to Zimbabwe for so-called ‘parliamentary reform’, administered, admittedly, through the United Nations Development Programme. The United Nations Development Programme itself states that it is an ‘impartial and trusted partner with the Zimbabwean Government’. I hope the Commission can give us an explanation before it releases any aid and that it can also give us assurances on this matter.
– Mr President, I should like to emphasise that support and respect need to be safeguarded for the human rights of all European citizens without exception, but especially of the large majority which, for 'historical' reasons, is considered to enjoy them and for that reason does not claim them through organised groups which exert pressure and protest.
The apportionment of the rights of the population of the European Union on matters for which, of course, no one thinks of denying the right of non-discrimination often results in misunderstandings and doubts as to whether the self-evident applies to the silent majority as regards every type of right: the right to life and human dignity and to respect for freedom of expression and choice. Moreover, inalienable fundamental human rights are respected and supported by the majority of the population, which is why support for the rights of the few must not give the impression of the abolition of the rights of the majority.
– Mr President, the disturbances in France cannot fail to move my generation, to which the famous First Employment Contract or, to put it differently, the 'disposable worker' model is addressed.
Young Europeans, under the pressure of unemployment, may decide to participate in this experiment. In addition, the risk of a clash between the generations is inevitable. Older workers will see young people as their competitors. They will be squeezed out by young 'disposable workers', by shifting cheap and disciplined manpower. These coercive solutions being proposed by advocates of economic liberalism clearly undervalue the subject of history: the citizen, the worker, the person. That will also be their fatal error.
Recently the Constitutional Treaty was voted down. Now there are social clashes for the full withdrawal of the law on 'working pawns'. The social movement is strengthening, rejecting and making claims. Unemployment can and must be combated, but not in an unruly manner, not by ignoring the needs of society and certainly not at the expense of a generation which is not to blame for the world it has inherited.
(Mr President, some Western European printed media have recently taken to describing the Polish Government and its power base as nationalist. This type of content is scandalous and offensive to millions of Poles. It is this Government and its supporters that are grounded in the proud history of such events as World War II, when tens of thousands of Poles risked their lives to hide Jews and people of other nationalities, and when thousands of them paid for it with their lives.
This so-called political correctness, which ruins freedom of speech in the European Union, defines all those who talk about patriotism, national traditions and the importance of Christianity for Europe as chauvinism, nationalism and perhaps before long as fascism. They regard as normal all behaviours contrary to nature and to the traditional values of Christian Europe, as well as those condoning insults to the feelings of Catholics and members of other faiths.
Irrespective of what is promulgated by Western European press, Poland will remain faithful to its traditions and democratic values.
– Mr President, ladies and gentlemen, I would like to take this opportunity today to discuss the way in which the Commissioner handles questions from MEPs. I recently put a very detailed question on three specific issues to the Commission. What I got by way of a reply was a brief excerpt from a legal text.
I think that an organisation such as the Commission can be expected to address the issues that Members of this House are raising in the questions they put, to provide answers that relate to the substance of those question and not just to forward a legal text of the kind that I, as a lawyer, could have sought out for myself. That is not what the whole exercise is all about.
Mr President, I would like to make this question, and the answer to it, available to you; perhaps you will be as outraged as I am at this reply and will be able to do something about improving this state of affairs.
Mr Leichtfried, I will be very happy to try to communicate your complaint to the Commission, in order to ensure that in the future replies do not consist merely of reduced photocopies of texts that everybody is aware of.
The question of human rights is an integral part of the fabric of the foundations of the European Union. The latest Report of the US State Department on Human Rights Practices of 8 March 2006 also mentions a failure to comply with the decision of the Austrian Constitutional Court, which has been demanding for years that bilingual regional signs be posted in German and Slovene in the southern part of the Austrian province of Carinthia, which is home to a Slovene minority.
On the very same day, however, Jörg Haider, Governor of Carinthia, instigated proceedings against District Governor August Muri for ‘abusing his public office’ by finally issuing an order for bilingual signs to be posted in Bleiburg/Pliberk. Two bilingual signs have also been placed on view in our Parliament building in Brussels.
As you are well aware, Russia has issued an official proposal for breaches of the rights of the Slovene minority in Austria to be placed on the agenda of the EU–Russia Summit. I would be interested to know how the Commission will act to resolve this glaring example of a breach of the rights of the Slovene minority, at the very time when Austria holds the presidency of the European Union.
– Mr President, we are shocked by the pictures and the news that have been reaching us since Monday of last week from many Kurdish towns, but mainly from Diyarbakir. The resemblance to the sort of pictures we get from Gaza or from West Jordan is astonishing. So far, 11 people have been killed by the Turkish security forces, the youngest of them being a three-year-old child.
Hundreds of people have been injured, some of them severely, while hundreds have been imprisoned. This situation must be prevented from escalating further. Prime Minister Erdogan’s statements, to the effect, for example, that ‘Our security forces will take whatever action is necessary against all those who make themselves the instruments of terrorism, even if they are women or children’ do nothing to help achieve a peaceful resolution of the Kurdish problem.
I ask the Commission, and you, Mr Borrell, to contact Mr Beydemir, the mayor of Diyarbakir, and I demand that an delegation be assembled and despatched to examine in detail what has happened in the affected areas.
Mr President, I want to draw Members’ attention to a set of pan-European scams which target small businesses. The best known of these is the ‘European City Guide’ from Spain, but there are others: ‘Construct Data’ in Austria, ‘Novachannel’ and ‘Intercable Verlag’ in Switzerland, ‘Deutsche Addressdienst’ and ‘TVV Verlag’ in Germany. They all mail deliberately deceptive documents to small businesses across Europe. These are disguised as free update forms, but hidden in the small print is a notice indicating that signature of the form will incur huge costs.
Recently a Swiss newspaper revealed that there is just one man – Meinolf Lüdenbach – behind most of these organisations. He also controls the debt companies that pursue victims once they have been duped into signing. His network amounts to a conspiracy to defraud small businesses in Europe.
These scams hop from country to country, taking advantage of our divergent legal systems to escape justice. I am therefore delighted that Commissioner Kyprianou has agreed to look into this matter and I would urge all colleagues who have examples of these in their constituencies – and there are many of you, I know – to write to him with information so that he can complete his dossier.
– Mr President, numerous Members have referred on occasion to the time taken by the competent institutional bodies to reply to questions they have tabled.
The most recent incident concerns my written question, which I tabled on 27 September 2005 and which referred to the meeting of the Committee of Ministers on 11 October 2005. The competent institutional body replied to my question five months later, on 9 March 2006 to be precise, informing me in just three lines of text that the Council had not discussed the matter on which I had requested a position and had no plans to do so.
What therefore, Mr President and honourable Members, is the role of MEPs and the function of the European Parliament and what of respect for and responsibilities towards the European citizens who have entrusted us with the position which we occupy today? What justification shall I give the citizens for the reply which they expected and which we never received?
Mr Mavrommatis, your complaint is extremely reasonable. The only reason I can imagine for them taking so long to reply to you, just to tell you in the end that the Council has not dealt with the issue, is that they were waiting for the Council to deal with it, but even under those circumstances the time taken does not seem reasonable. I shall inform the Council and the Commission of the need to ensure that Members’ questions are answered in good time, as in your case, and properly, that is to say, not just that they are received within a reasonable time limit, but that they are proper replies with real content. I am sure that the appropriate authorities within the Council and the Commission will take good note of this request.
Mr President, as you said just a moment ago, Charles Taylor, who is accused of war crimes, has been brought before the UN War Tribunal in Sierra Leone. As Chief Observer of the European Union's election observation mission in Liberia, I have urged the newly elected President Ellen Johnson-Sirleaf to insist on extradition. She agreed to this, provided that the Nigerian President and the African Union would lend their support. The arrest and bringing before the law of Charles Taylor is a triumph for the new Liberia and for not only the African Union, but certainly also for the EU, both of which have passed this test with flying colours. This reflects credit on the work we did there. Since the arrest, a shadow has disappeared from over western Africa and the region has been given a chance of peace and a chance to develop democracy. As Chief Observer of the election observation mission in Liberia, I warmly support the idea of the chairmen inviting her to speak here before the plenary, and I hope that in the meantime, the EU will continue to lend its strong support to the Millennium Objectives and democratisation in that country, for that is what the citizens over there deserve right now.
Mr van den Berg, as I pointed out before, the President of Liberia will be invited and let us hope that she can come soon.
Mr President, I wrote to you on 16 and 23 March of this year in my capacity as Chairman of the IND/DEM Group office, concerning the so-called reconstruction of the Independence and Democracy Group of which the Parliament authorities were informed by the Group’s leadership during the last plenary session. In the view of the Polish delegation, the procedure leading to the exclusion of two national delegations, the Italian and the Polish, from the IND/DEM Group was unlawful. May I ask when we can expect an answer to the above letters?
Mr Piotrowski, just before the sitting began I held a meeting with Mr Bonde and Mr Farage; we discussed this issue and I am waiting for them to communicate to me their views about the situation and the measures to be taken in writing. I hope that I will be able to communicate something to you about it at the beginning of tomorrow’s sitting.
Mr President, it was exactly 1 500 days ago that Ingrid Betancourt and her colleague, Clara Rojas, were kidnapped by the FARC in Colombia, thus joining the excessively large group of 3 000 hostages, to say nothing of the thousands of missing persons in that country.
I am speaking today on behalf of the International Federation of the Ingrid Betancourt Committees which, in collaboration with her family, has three requests. Firstly, actively to support the mediation efforts of the three countries consisting of France, Switzerland and Spain. Secondly, to put strong pressure on the FARC, via the organisations that support it overseas and especially in countries that have not included it on their list of terrorist organisations, so that it responds positively to the proposal submitted by the group of the three countries, thereby demonstrating its genuine desire to reach a humanitarian agreement. Thirdly and finally, to put strong pressure on the Colombian Government to comply with the Geneva Convention, which Colombia ratified. This Convention does indeed stipulate that, in the event of an internal conflict, the government is obliged – in line with the commitment it made previously - to conclude humanitarian agreements in order to save as many human lives as possible.
Mr President, last night was the first anniversary of the death of a great man and a great European, Pope John Paul II.
I am grateful for the opportunity to pay tribute to a man who was and will remain a symbol of interfaith dialogue: between Christianity and Judaism, between Christianity and Islam. John Paul II is also a symbol of tolerance and respect for all people, irrespective of race, nationality, gender, social class or financial status. A Pope who came from Central and Eastern Europe, he repeatedly stressed the unity of Europe, even during the times of the Berlin Wall and the Iron Curtain. In Santiago de Compostela in Spain, some 20 years ago, he spoke of Europe as representing unity in diversity. It is my hope that those words have remained relevant to this day.
Mr Czarnecki, indeed a year has passed since the death of His Holiness Pope John Paul II. At that time, I was on an official visit in Lithuania and I witnessed the great emotion felt by the Europeans of the countries of the East at the death of a person who had such a great impact on the process that led to the subsequent enlargement of the European Union.
Mr President, the recent heavy rainfall in the area of Bulgaria and northern Greece caused the River Evros to burst its banks. The river flooded thousands of acres of agricultural land, damaging both horticulture, in areas that had been sown, and animal farming, given that over 3 000 head of sheep, goats, pigs and cows drowned. Numerous villages were flooded and many houses were totally immersed under water.
Alongside the relevant action which will be taken by the individual Member States, is the European Union prepared to demonstrate its support in this difficult time in order to send a message to the farmers in the countries affected that the European Union is by their side because, as we know, solidarity is the leading principle in the European Union?
Mr President, I should like to express my displeasure with the final declaration of the Euro-Mediterranean Parliamentary Assembly that was held on 27 March. Whilst I can of course appreciate the importance of a dialogue between the north and south of the Mediterranean, I am not convinced that a dialogue of that kind serves any purpose if it results in a unilateral admission of guilt, in this case by Europe. I do not think there is any other word for it when I read this final declaration. First of all, the Danish cartoons are condemned with an obligatory brief sentence, or clause, about violence against those cartoons. Although people are quite specific about those Danish cartoons, anything else is deliberately kept very vague and very general. There is talk of promoting democracy, but there is no reference anywhere to the discrimination systematically meted out to Christians or other minority groups in the Muslim world. We certainly do not have to go as far as Afghanistan to find examples of this. In Turkey, for example, a change of religion must be notified to the government. In that country, an Italian Catholic priest was recently murdered for what he represents. In that country, it is made virtually impossible to restore Christian buildings. I regret the fact that this has not been brought up for discussion.
It does not in fact appear in the conclusions, but, as you know, the Euro-Mediterranean Parliamentary Assembly has not finished its work. It will continue to debate, and I hope that Parliament’s representatives in this Assembly will take up your suggestion and say as much. The only way that it can appear in the conclusions is for members of the Parliamentary Assembly to raise it there.
Mr President, one of my constituents, Alexander Litvinenko, was formerly a lieutenant colonel in the Russian Federation’s FSB, the successor to the KGB. Mr Litvinenko’s exposure of illegal FSB activities forced him to seek political asylum abroad. Before deciding on a place of refuge, he consulted his friend, General Anatoly Trofimov, a former deputy chief of the FSB. General Trofimov reportedly said to Mr Litvinenko: ‘Don’t go to Italy, there are many KGB agents among the politicians. Romano Prodi is our man there’. In February 2006, Mr Litvinenko reported this information to Mario Scaramella of the Guzzanti Commission investigating KGB penetration of Italian politics.
This allegation against a former head of the European Commission is one of the utmost seriousness. It should be thoroughly investigated. The European Parliament should conduct its own investigation.
All suggestions must be treated with respect. Are you suggesting that the European Parliament should investigate whether Italian politicians are agents of the KGB? Is that your proposal?
I am suggesting it would be appropriate for Parliament to conduct such an investigation in view of Mr Prodi’s former position as President of the European Commission. It seems that the much-vaunted democratic credentials of this Parliament could be enhanced by such an investigation.
I fear that we will not have time to carry out that investigation before the next Italian elections, but we can always do so afterwards, if Parliament considers it appropriate, of course.
Several European Union Member States have recently been hit by severe flooding. Thousands of people in the Czech Republic, Germany, Hungary and Austria are fighting heroically against the floods which threaten their homes, possessions and farms. There were over 100 larger floods in Europe between 1998 and 2004. The floods we experienced last year and this year have confirmed the necessity of joint action at European level. In January 2006, the European Commission proposed a directive for flood management in Europe. The aim of the directive is to mitigate the risks and effects of floods, and to boost joint action. It is a European priority to adopt the directive as soon as possible, and to act jointly to protect ourselves from floods. I ask President Borrell and urge the Council to take steps as soon as possible in order to develop a single European flood defence system.
– Mr President, last week, in Diyarbakir in Turkey, four people lost their lives and approximately 500 more were injured when incidents broke out at the end of a funeral. All the victims were Kurds, while the perpetrators were the special forces of the Turkish police.
A fortnight ago, the Turkish army started an operation to suppress the Kurdish workers' movement, during which another 14 people were killed. Turkey is obviously demonstrating with these actions that it intends to resolve this problem not through democratic process but through violence, with the survival of the fittest. We are therefore aiding and abetting the extermination of a people, while at the same time bringing Turkey into the European family.
Such a policy is paradoxical and we should remind Turkey, as a candidate country, of what European democratic tradition means.
Mr President, I want to raise the case of a company in my constituency. Hygrade – a subsidiary of the Danish company Tulip – is proposing to close two factories in Chard and Chippenham with the loss of 300 and 500 jobs respectively. This will devastate those two market towns. At the moment they are going through a consultation on the proposed closures, which is frankly farcical. Already residents in new neighbouring housing in Chippenham have guarantees in their mortgages that the company will close. In Chard, it is already planning to remove equipment. I hope you will raise that point with the Commission.
At the same time, this is a company that is not facing bankruptcy but is making massive profits. In the negotiations, it is offering people who have been loyal to it for as long as 22 years the minimum redundancy payment available.
It supplies its goods and services mainly to the Co-op and Tesco – they are food processing companies. I hope that people will put pressure on those companies, which talk very often about fair trade, to ensure that the workers at the factories that supply them get a fair deal.
It is possible that the case that you have mentioned could be taken into account in the application of the Globalisation Adjustment Fund, which the Commission has proposed and which will be included in the future budgets. Let us hope that it can be taken into account when these resources are applied.
Mr President, freedom of expression and peaceful demonstration is a fundamental part of the . Unfortunately, in a large area bordering my home town of Limassol, this freedom of expression is not permitted, because the is not applicable there. That area has been under British military occupation since colonial times, and although it is part of Cyprus and is inhabited by Cypriot civilians, Britain made sure that it was left outside the EU. Therefore the European does not apply there.
Last Saturday – Freedom Day for Cyprus – a Cypriot civilian attempted a peaceful demonstration against the presence of British bases in Cyprus. He did not disturb anybody and did not trespass onto military property. Within minutes he was attacked by British soldiers pointing submachine guns at him and threatening to shoot him. He was detained on a public road against his will at gunpoint until military police and the local press arrived. He was released when it was realised that he was a Member of Parliament – this Parliament! How long will this House tolerate having British troops occupying part of another Member State and subjecting its citizens to such harassment?
Mr President, I should like to mention the decision taken late last week by the British Government to sell the British Nuclear Group and put it into private ownership. This would mean that the Sellafield nuclear facility would end up in private ownership. Considering that 80% of all British nuclear waste is held in Sellafield and that it can process 5000 tonnes of waste per year – about one third of the world’s waste – and considering the serious questions about safety at this plant for many years and the number of accidents that have taken place, I would like to know what guarantees the British Government can give concerned parties and the people of Ireland that the highest safety standards will be met while this plant is being operated in private hands.
One could argue that it could not get any worse and it should go into private hands. However, it is only right that the British Government should give categoric assurances that the highest possible safety standards will be met, because this issue is of huge concern to the people of Ireland and to many others.
Mr Ryan, I understand your concern fully and I am sure that the British Government will be sensitive to the issue that you are raising.
Mr President, I am sorry I was not here earlier: it was Air France’s fault. I would just like to mention that Air France has cancelled flights from London.
I want to raise the issue of the 84 Lisbon directives that have been approved by Parliament. Seventy-six of them should have been enforced by now and fully implemented, but only 13 of those 84 Lisbon directives have been fully implemented by all Member States. The directive on the common regulatory framework for electronic communications should have been fully implemented by 24 July 2003, but Belgium, Greece and Luxembourg have yet to notify the Commission of their implementation.
The Lisbon Strategy is in jeopardy through such lax behaviour by Member States. However, I am encouraged to see that the Commission will open 50 cases against Member States that fail to implement the liberalisation of the energy markets. It is about time we saw that happening.
We have come to the end of the Members listed, but I thought I saw Mrs Hennicot-Schoepges timidly raising her hand. I did not wish to deny you the floor, Mrs Hennicot-Schoepges.
Mr President, I agree with my two fellow Members, who complained about the fact that Members’ questions are not answered in time. I believe that you are the guardian of our Rules of Procedure and I would ask that you make sure that the Commission responds to our questions in a timely fashion.
The matter to which I am referring is that of Luxembourg’s cable distributors, who applied to the Commission in March 2005 and were sent from one Commissioner to another Commissioner who, in September 2005, gave them an answer that contradicted the one given in response to my parliamentary question three months too late.
Mr President, if we want to legislate more effectively, then the Commission’s legal services need to function accordingly, and you need to ensure that our Rules of Procedure are applied in full.
(A fortnight ago we saw the end of the bizarre Belarus elections, naturally won by Alexander Lukashenko. These elections were rigged by the use of force, of the Belarusian KGB, the police and the army.
Mr President, what was the European Union’s and Parliament’s response to this situation? Many observers were arrested, as well as journalists and a Polish Member of Parliament. Some of them remain in prison to this day.
Whereas we have been concerning ourselves with elections in Liberia and various elections in exotic states, we did not even send an effective delegation of observers to Belarus. The European Parliament and the European Union must take up a very firm and decisive position on Belarus, so that we can finally overthrow the last bloody dictatorship in Europe.
In Poland there is growing dissatisfaction with the European Union’s agricultural policy. The feelings of Polish farmers are well illustrated by their protest banners: ‘the Union means bankruptcy for the Polish countryside’.
The farmers’ demands include renegotiation of the Accession Treaty, initiation of protection procedures in the soft fruit and vegetable markets and in the apple market, suspension of sugar market liberalisation and the release of the milk restructuring quota of 416 000 tonnes.
Poland has been allocated a quota of 9.3 million tonnes of milk, whereas it needs approximately 12.5 million tonnes. This has already led to farmers being charged an overproduction penalty, and as from 2010 will result in Poland having to import milk and milk products. In this way, Poland is gradually losing its food security. Europe too is losing its food security. We need to ask ourselves a fundamental question: what are we aiming at?
We have reached the end of the speeches. As you can see, the Presidency is trying hard to ensure that all of you can speak and nobody is left unable to do so. That delays the debates. I would apologise to the Commission for making it wait longer than expected.
The next item is the Commission Statement on the situation of the refugee camps in Malta.
Mr President, the problems faced by Malta affect the European Union as a whole and call for a global approach to the management of migration and asylum. The external borders of the European Union are under permanent pressure from irregular migratory flows, and many people who undertake such journeys require protection.
In December the European Council identified a series of measures that would boost the EU’s external policies on migration and asylum. The Commission is actively seeking to find structural answers to the pressure of heavy migration on the European Union and its partner countries. In that respect, the EU-Africa Ministerial Conference held on 10 and 11 July in Rabat, reinforced cooperation with the African Union and dialogue with the main countries of origin have been important new political initiatives designed to discuss migration issues in detail and, at the same time, to find durable joint solutions.
The Commission is aware of the particular situation in Malta and is taking the following action to improve the situation. The most immediate assistance available to Malta at EU level is through the appropriate EU financial programmes. The European Refugee Fund already provides financial support for Member States in bearing the consequences of receiving refugees and displaced persons.
Support for the development of adequate reception conditions for asylum seekers is a priority of the European Refugee Fund, and Malta benefits from the Fund’s assistance in that area. The European Refugee Fund allocated to Malta EUR 114 000 in 2004, EUR 500 000 in 2005 and EUR 600 000 in 2006. In addition, the Commission most recently agreed to provide financing of EUR 120 000 for a project to improve reception conditions on Malta as part of the ARGO Programme.
In order to address specific situations, such as those faced by Malta in recent months, amendments will also be proposed to the European Refugee Fund to enable Member States to access funds more quickly, and with the minimum administrative burden, to deal with the consequences of sudden arrivals of large numbers of people who may be in need of international protection. Specifically, the amendments will aim to support emergency measures to grant appropriate reception conditions for asylum seekers, including basic needs and fair and effective asylum procedures.
The Commission will also shortly be making a proposal for a Council decision to ensure practical cooperation between Member States, as set out in the Communication on Strengthening Practical Cooperation adopted on 17 February. That proposal will initiate the setting-up of expert teams to assist Member States in situations such as those Malta is facing with reception conditions and asylum processing.
The directive on reception conditions, now applicable, sets a minimum standard for the accommodation of asylum seekers, including those held in detention or with restrictions on their freedom of movement. The Commission is monitoring implementation of the directive and particular attention will be paid to how Malta is applying it, also in the light of the reports from honourable Members of this House following last week’s visit. A report on the application of the directive and possible improvements will be presented to the European Parliament in the autumn.
. Mr President, ladies and gentlemen, last week a delegation from the Committee on Civil Liberties, Justice and Home Affairs went to Malta, just as in the past it had gone to Paris, Ceuta and Melilla and Lampedusa.
We all need to be aware of and sensitive to this issue. Rumours are one thing and facts are another. The immigration situation in Europe is certainly not pleasant, appealing or suitable. It is not suitable for the year 2006, for the European Union and its principles, for the Treaties or for the political responsibilities that we, as the European Parliament, have towards the peoples of Europe.
The Commission is skirting around the issue: first I heard talk of initiatives worth EUR 25 000 or EUR 120 000. Commissioner, I should like to inform you that Malta, on the contrary, spends an annual sum of EUR 1 million on this problem. Since 2002, or from its pre-accession phase until now, that country has recorded an increase in the immigration rate and now finds itself with as many as 2 000 more people than it knows what to do with. The 2 000 people in Malta could be the equivalent of 400 000 people held in the national prisons of Germany, or even 300 000 people in the national prisons in Italy, France and the United Kingdom. In order to keep a check on the immigrants, Malta employs 10% of its police force, which would amount to employing 30 000 people if it were Italy or 40 000 people if it were Germany; in other words, all of the law enforcement personnel put together. That is not possible.
Commissioner – although here I address the Council most of all – we have a precise duty: we cannot abandon our Member States and, above all, we cannot abandon Malta in the middle of the sea because, in actual fact, that country is Europe’s most southerly border. It is the border of Europe. From that perspective, Malta cannot be regarded as an autonomous State.
The European Union needs to take all appropriate measures in that regard. Commissioner, I call on you to convene an internal affairs council in Malta as soon as possible, before the Committee on Civil Liberties, Justice and Home Affairs.
At present, Malta is enduring some extremely serious situations: it has 2 000 people that it does not know where to send and that can only be sent to Gozo, and taking that course of action would mean making an already extremely serious situation even worse. We are making the people of Malta regret what they have done, even though they do not want to, since Malta is a resolutely pro-European country. Xenophobia is starting to emerge in Malta, and that is a very serious state of affairs.
As Parliament, we have a duty to accept political responsibility. I urge the Council to move quickly and to revise the Dublin Convention. Malta must be a transit country. People today do not want to go to Malta in order to remain there; people pass through and stop in Malta merely to take refuge. I call on you all to support Malta.
As chance would have it, the President of Malta will be here the day after tomorrow, and I am very pleased about that. I hope that this Parliament gives all due support to this great, ancient and noble nation that is suffering because of mistakes that we have made.
. Mr President, during the Committee on Civil Liberties, Justice and Home Affairs’ visits to the detention centres, a large number of very serious problems were in fact observed. However, what we saw in Malta was terrible. The conditions of detention are inhuman and degrading. Asylum seekers are held in cages without any opportunity to get out, and their most basic rights are overlooked. They do not have access to any legal or medical help. We met people who had been held sometimes for 18, 19 and even 20 months, without any contact with the outside world and in unbearable sanitary conditions.
Admittedly, we can take heart from the fact that the Maltese authorities have hidden nothing from us. This is a mark of respect towards the European Parliament and towards the Union itself. However, these conditions of detention still constitute a violation of human rights and of the European directive on the reception of refugees.
We therefore resolutely call on the Maltese Government to put an end as quickly as possible to its system of systematically detaining migrants. Asylum seekers are not criminals. They often come from hellish situations and they need to be treated with dignity. That being said, we must recognise that Malta is a very small country and that, due to its geographical location, the island is subject to particularly strong pressure. It is therefore the European Union’s duty to display a united front and to share the financial cost of managing Malta’s borders by doing what you said, Commissioner, and specifically calling on – as you said, Commissioner – existing programmes, such as ARGO and the Refugee Fund. A more comprehensive reform is necessary, however, because this is not just an issue of money.
That is why I am calling on the Commission to revise the Dublin II Regulation as quickly as possible and to draft proposals designed substantially to amend it. Ought we not to challenge the very principle behind it, namely that the Member State responsible for processing an asylum application is the first country in which the asylum seeker sets foot? This principle does in fact put an intolerable burden on countries located in the South and East of the Union and has the pernicious effect of jeopardising the access to asylum and undermining reception conditions.
Migrations are well and truly a phenomenon of the contemporary world. We will not shirk the responsibilities incumbent on us as wealthy nations when it comes to receiving victims of oppression or fighting against poverty, which – lest we forget – represents the fundamental cause of migrations.
. Mr President, I would like to add my voice to that of Mrs Roure, who has painted an extremely vivid picture of the situation that Parliament’s delegation found in Malta. I would also like to add my voice and that of my group to what we have heard from Mr Zappalà and Mrs Roure about its implications, not just in Malta but in various other places our delegation has visited, including Dublin. What seemed like an extremely logical system at the time to the majority of Parliament – not to all of us – has real problems that need addressing.
We have heard that a number of these problems are due partly to a lack of resources and a lack of expertise. The Commission has said that in the framework of the continuation of the asylum policy one of its aims would be to ensure that all Member States were operating to the highest possible standards and best practice. So I am pleased to hear about the expert teams, but the Commission should not underestimate how many of them will be needed in many parts of the Union. I assume that they will be working together with agencies such as UNHCR and others that have such expertise. That in itself has budgetary implications in terms of the money that the European Union gives UNHCR. We are already a large donor to UNHCR and if we are going to ask more of it, we will need to take that into account.
I also have a question to the Commission about the timescale in relation to Malta: how fast does it think expert teams can get in there? Furthermore, what other resources will be needed to help the Maltese in the long term to treat people with the dignity they deserve?
. Mr President, ladies and gentlemen, I should also like to thank my colleagues from the Committee on Civil Liberties, Justice and Home Affairs for having nominated me and asked me to be the rapporteur for this visit that we carried out in Malta.
As rapporteur, I can only maintain that the situation in the immigrant detention centres in Malta is simply terrifying: it is a real Dantesque hell in which the immigrants are denied even their most basic rights. We visited three detention centres in which we discovered downright inhuman and degrading conditions, unworthy of a civilised country: unacceptable hygiene conditions, promiscuity, pregnant women detained until the fourth month of gestation, terrible food and cold water showers, toilets without doors and rubbish and squalor all around.
Maltese law is abominable: it allows for 18 months of administrative detention for citizens who have committed no crime whatsoever. I believe that that is truly excessive. Furthermore, I believe that the treatment reserved for asylum seekers runs counter to the Geneva Convention and to the European directives on asylum. The migrants do not receive any information, and their asylum applications are not analysed until eight or nine months have elapsed. In Malta, even refugees from war zones, in particular Darfur, are being refused asylum. I was struck by the sight of a man who had a card on which was written ‘genocide in Darfur and detention in Malta’.
Europe cannot remain silent over this dreadful situation, and the visits by our committee to the temporary detention centres in Europe lead us to believe that the policy on the reception of migrants needs to be radically changed. First and foremost, we need to widen the legal entry channels, turn the matter into a Community one and amend the Dublin II agreements and, lastly, close all the administrative detention centres located on European soil. They are legally unacceptable places in which all human rights are being violated.
– What the Member who spoke before me, Mr Catania, omitted to say was that the complaint expressed most loudly and forcefully by the immigrants in the detention centres we visited related not to the conditions in the centres but to the fact that they had never intended coming to Malta. They ended up in Malta against their wishes, and they want to move on to continental Europe. This, moreover, is the tragedy. ‘Allow us to go to other countries in Europe,’ they told us one after the other. I therefore say that it is good that, through this debate and by means of this resolution, this Parliament is showing its solidarity with the immigrants as well as with the people of Malta, the Maltese authorities and the Maltese forces of order, which are doing a very difficult job. It is good that the political groups of this Parliament are showing that they are able to come together to demonstrate this solidarity and to ask both the Commission and the Council to take practical and urgent action. What is this practical and urgent action? Firstly, that Member States should accept persons in Malta requesting asylum. Secondly, that the Dublin II regulation be revised in such a way that the responsibilities of Member States are shared more fairly than they are at present when Malta, and other countries too, carry disproportionate burdens quite beyond their capabilities. Thirdly, that the financial resources of the European Union be used also in urgent cases, as the Commissioner himself rightly said they should be. There should, however, be an emergency clause in each of the four European funds that we shall have in the immigration sector as from next year, and not only in the fund for refugees. Finally, Mr President, I should like to ask the Commission what has become of the initiative, promised last year, of joint patrols in the Mediterranean. Mr President, Parliament is speaking. We shall expect the Council and the Commission to take action. Thank you.
– Setting aside some initiatives taken recently, I feel that the Union has not tackled the current situation with due urgency, energy and practicality. The resolution we have before us reflects the alarming situation in Malta and other countries in an incisive, clear and objective way. The document rightly states that the centres in which the immigrants are detained should be run in such a way that the immigrants’ dignity and rights are safeguarded. Shortcomings need to be remedied immediately, wherever they are to be found. However the resolution also makes it clear that no single country is able to cope with this problem on its own, let alone a country like Malta, which is shouldering a much greater burden than it can carry. As a matter of fact, the European dimension requires an integrated policy based on the principle of burden sharing, whereby the burden is shared proportionately between all the Member States according to the country’s population and GDP. Equally important is the fact that there should be a revision of Dublin II and, especially, of the system for processing immigrants’ applications. In order to even start resolving this issue, the Union needs, however, to provide funds and not only to make promises. It has to allocate the necessary funds to help small border countries manage this issue. There should also be specific funds allocated to provide for emergencies, particularly when there is an excessive influx of immigrants, notably during the summer. With this initiative, Parliament has shown that it is ready to act. Now it is the Commission’s and the Council’s turn to show that they are ready to put their promises of solidarity into action. Mr President, every action taken by the European Union in order to help immigrants in a way that is fair and in order, too, to provide practical help to small Member States such as Malta does more than a hundred thousand declarations or leaflets to give the European Union more credibility and inspire more confidence in it. Thank you.
Mr President, I believe that the visits undertaken by the European Parliament’s Committee on Civil Liberties, Justice and Home Affairs have the great merit of highlighting the fact that the imprisonment of foreigners has become, as it were, the standard way of managing migration issues and that this logic of imprisoning foreigners throughout Europe clearly demonstrates the limits of this development and its entirely unacceptable consequences - particularly in Malta - for the reasons that have already been pointed out in the debate.
Unfortunately, we need to move on from this de facto observation, since it was already made by large international human rights organisation in 2004 and 2005. We are aware of the situation, and I believe that we must now simply acknowledge the absurdity of the Dublin Agreement being applied to Malta. I believe that we must really forge ahead with this reform and, as some of my fellow Members have requested, do so in an in-depth manner. Firstly, people arriving in Malta must be able to submit and formulate their asylum applications in the countries in which they wish to settle. Equally, people who obtain refugee status in Malta must be able to move freely in Europe, whether, I might add, that be in Malta or in any other country in which they first set foot.
I believe that these reforms are entirely necessary if we want to emerge from these situations that are totally catastrophic from the point of view of human rights. Equally, the European Union must be able to establish a lawful policy on migration and stop giving absolute priority to repression and to the closure of borders, with a style of management that we now see to be inhuman and totally lacking in substance. This observation is borne out by the hundreds, indeed thousands, of people who each week drown not only in the Mediterranean Sea, but also in the waters surrounding the Canary Islands, since we know that the flows of migrants have now moved on to Mauritania.
– Mr President, the Commissioner spoke earlier about reception centres. However, I want to say that what we members of the mission of the Committee on Civil Liberties, Justice and Home Affairs saw in Malta were anything but reception centres.
It is unacceptable and scandalous for Europe, under the shadow of a crisis of anti-terrorist hysteria, to turn itself into a mediaeval fortress and to promote the operation of centres in which immigrants and asylum seekers are kept under detention conditions, contrary to the relevant international conventions. The detention conditions in the closed centres that we visited in Malta are perhaps the worst we have seen so far.
The geographical position of Malta and its lack of financial and administrative resources to cope with waves of immigrants, especially after its accession to the European Union, which has resulted in an increase in the flow of immigrants and refugees, are no reason to justify the situation. The practice of detention is, per se, condemnable. Depriving asylum seekers and immigrants of their freedom is unjustified. The conditions under which they are detained are poor and the lack of transparency in the modus operandi of the centres in question and the practices followed is unacceptable.
– The Committee on Civil Liberties, Justice and Home Affairs having sent a delegation to Malta to see for itself the situation facing illegal immigrants, I today note with satisfaction that Parliament is attaching due importance to the particular situation we have in Malta. Everyone present saw the difficult situation faced by all those who have come to our shores and who are staying in our centres. They also saw, however, the enormous efforts made by the Maltese Government to enable all those who arrive in Malta in an irregular manner to be treated well, despite very limited resources. It is clear that this situation has to change soon. We have all heard that the influx is expected to double this year, and so the problem will continue to get worse. Malta cannot perform miracles on its own. We have been trying for years to attract Europe’s attention to this problem so that the necessary solutions to it might be found. I am speaking not only about financial aid (of which, I must say, we have seen precious little) but about more practical solutions whereby the European Union, of which we are Members, might help us absorb the huge influx of immigrants to our country. We must duly respect the dignity of the detainees, but we can no longer go on stretching our resources and making efforts beyond our means. The situation before us is a critical one, and we have to find solutions whereby we no longer place Malta under undue pressure to take action and do not allow the situation to get out of control. We therefore need now to translate fine words and promises into action. The Commission, the Council of Ministers and Parliament should take action to put into effect, as soon as possible, the solutions already mentioned by the Members who have spoken before me in this debate. The Government and the people of Malta will continue to do their utmost, but we are right to expect everyone to make real and practical efforts because I think that, ultimately, this is not only Malta’s problem, but a problem for all the Member States of the European Union.
– Commissioner, what you have said today has genuinely made me put away the speech I had prepared and address you directly as a representative of the Commission. I do not think you can expect us, the representatives of the Maltese people, to say thank you in this House because you are going to give us money or because you have given us as much money as we collect in one day for charity at Christmas. Your responses do not reflect what is really happening in our country. Secondly, you have evaded the most crucial question of all. We are presenting you with a practical proposal: that Dublin II be revised so that responsibility for processing the applications of people coming to Malta no longer lies with that country but is shared among other countries. What do you think about this proposal? I ask this because, ultimately, it is not just any amount of money that we want (and, I repeat, ‘money’ not peanuts) but money to the tune of millions, substantial enough for providing a proper welcome to these fellow human beings of ours. Apart from money, however, what, in terms of real administrative and long-term help, do you think would solve this problem? That is what we should like to know today.
– Mr President, I thank you for the opportunity to address Parliament regarding this very important matter. Unfortunately, Malta has been abandoned and left to fend for itself. During these difficult times, which are being faced not only by the inhabitants of our country, the Maltese, but also by those who are in detention, we have felt that we have been swimming against the tide, that we have been left alone and that, in spite of all the fine words of solidarity, Europe has abandoned us. What happened and, indeed, had to happen is that, as we had been requesting for a long time, a delegation came to Malta and saw for itself the awful conditions in which the detainees are being held. These conditions are unfortunate, and nobody is happy with such a situation; but it is a question of resources. Two thousand people entering Malta every year may not sound very many, but these two thousand are equivalent to eight hundred thousand persons entering Germany every year or four hundred thousand entering Italy. Just imagine the influx of refugees into the smallest country and imagine what one of the countries without any resources has to go through. We do, emphatically, need financial aid. We also need solidarity – the solidarity whereby you come to our aid by taking refugees into your own countries in which they can be properly absorbed, as they cannot be in Malta, which is an island of just 300 square kilometres. I would conclude by saying that we consider you as clear proof that solidarity does indeed exist when it comes to acknowledging the needs of a country whose surface area is small compared with the vast expanse of Europe. Thank you.
. Mr President, as I said in my first statement I cannot agree with the statement that Malta has been abandoned. The Commission has so far provided all reasonable support possible and all the programmes that can be used will continue to be used to help Malta solve the problem. But we should also be aware that centres do not solve the problem and it is most important to work with the countries where the migrant flows originate. This is our first challenge because, as long as there are conditions influencing people to move, they will move, and if it is now to Malta, perhaps next time it will be to my country or another country. So that is the main challenge.
The Commission has already promised financial aid. We will provide it quickly. There are also expert teams and the proposal will be ready for 31 May. We will continue to work on joint patrols. As regards the Dublin II package, it takes time even if the Member States agree – it was agreed four years ago. It is very important that Parliament has raised this issue and consideration will be given as to how to address the situation in the best possible way.
The principle of the Member States of reception being first is quite logical, but we know what a problem that has created for Malta. The Commission will continue to work on this issue and provide all possible support at this stage, but it is very important that the Maltese authorities also do their job because I believe that humane conditions and dignity should be considered also from the national authorities’ point of view. We expect each Member State to do its homework in this respect because the Community can provide support and consider how to find the best possible answers. Yet at the same time we expect each Member State to implement the conditions that are laid down in the European directives.
– The debate is closed.
The vote will take place on Thursday at 12 noon.
– The next item is the recommendation for second reading of the report by Anne Laperrouze, on behalf of the Committee on Industry, Research and Energy, on the guidelines for trans-European energy networks and on the annulment of decision no 96/391/EC and decision no (10720/1/2005 – C6-0016/2006 – 2003/0297(COD)) (A6-0071/2006).
. Mr President, ladies and gentlemen, allow me most sincerely to thank my fellow draftsmen from the other political groups, in particular Mrs Ayuso and Mr Swoboda, who have supported me throughout my assessment and who have contributed a great deal to the text that is presented to you today and that will be submitted for your approval tomorrow.
I should like to thank the representatives of the European Commission and of the secretariat of the Committee on Industry, Research and Energy for their listening skills and their responses to the issues raised. I should also like to highlight the positive role played by the Austrian Presidency, which has endeavoured to find wordings that, being based on Parliament’s first reading, would win the support of the Member States.
I believe that it is worth pointing out the objectives of this proposal for a decision. It is a question of guaranteeing a European label for the Olefin transport networks, thereby enabling them to lay claim to loans from the European Investment Bank, of adapting the guidelines to the shape of a European Union composed of 25 Member States, of authorising the funding of projects of common interest, of enabling an internal market in gas and electricity to be created and, above all, of ensuring the security of supply, thanks to interconnections between Member States and neighbouring countries: countries in South-East Europe, Mediterranean countries, Ukraine and Belarus.
Whereas the Council common position, which was communicated in January, proposed a different approach to that of Parliament in that it rejected the declaration of European interest and the appointment of a coordinator, the work at second reading enabled compromise amendments to be drafted during informal trialogues, which involved Parliament, the Presidency of the Council and the European Commission. These compromise amendments entirely correspond to our objectives at first reading. Among other things, they define the projects of European interest as a series of projects on priority axes which are of a cross-border nature or which have significant impact on cross-border transmission capacity. It will thus be possible for these projects to be considered as priorities for funding under the category of trans-European energy networks and to receive special attention under the category of other Community funds.
The delay in implementation will be looked into, and the joint coordination meetings will address, in particular, the evaluation and the public consultation procedures. These amendments will also provide a better definition of the role of the European coordinator, who it will be possible to appoint when a project experiences significant delays or problems to do with implementation. This coordinator will promote the European dimension of the project, will help coordinate national procedures for consulting the populations concerned and will submit an annual progress report on the project.
Commissioner, allow me, however, to express two regrets. On the one hand, the low level of funding available for trans-European energy networks, which is probably only just enough to fund a few feasibility studies. On the other hand, you are aware that Parliament did not want to question the legitimacy of the projects featuring in the annexes to the report. Nevertheless, it seems to me that priority ought to be given to projects that help secure the supply of as many States as possible, thereby promoting this European dimension. I am thinking, in particular, of the Baltic States, whose gas networks are by no means enough to provide them with a secure and sustainable supply, bearing in mind that priority was given to the Russian-German gas pipeline as a result of the agreements made between Mr Schröder and Mr Putin. I call on you to encourage the implementation of the infrastructure needed in order to supply all States.
In view of the recent crisis between Ukraine and Russia and of the statements made at Hampton Court, a European energy policy is essential. This text therefore provides the European institutions with the opportunity to demonstrate their desire for such a policy. The new provisions introducing the declaration of European interest and the opportunity to appoint a coordinator are tools crucial to creating a genuine internal market in gas and electricity and to guaranteeing the security of supply. This European network can only be achieved, however, by increasing the number of interconnections.
Ladies and gentlemen, I call on you to support the common position as amended by this compromise package. Our vote will enable us to provide the Union with one of the tools needed in order to attain the objectives that it has set itself.
. Mr President, quite recently we had the opportunity to discuss the issues related to the Green Paper on common energy policy. I believe that the issues we are debating today – security of supply, environmental sustainability and competitiveness – are very closely related, and Europe needs a European answer. We also need to look at how to mobilise investments in Europe. The trans-European networks are part of that.
Sometimes it is said that there are not enough funds for that, but I recently had the opportunity to be proud of a project we are supporting: the future electricity interconnector between Ireland and Wales. This clearly shows how European funds are being used. There are many such projects of which we can be proud; the feasibility studies we financed paved the way for that interconnector and that infrastructure. From that point of view, I very much appreciate the work done by the rapporteur, the shadow rapporteurs and everybody who has helped to develop this particular decision.
I really believe that trans-European energy networks will provide for enhanced development of the European Union. As regards natural gas, for example, there is an increasing dependency on gas imports; we know that will continue. The Trans-European Energy Network Policy aims to secure and diversify additional gas import capacity from sources such as the Caspian basin region, northern Africa or the Middle East.
We have often debated in Brussels about the need to develop the European electricity market further. Again, for the electricity market, the trans-European energy networks will provide for the creation and fostering of real European interconnections and a European grid.
We should not only look for money from our taxpayers; we must also attract money for those projects from the European Investment Bank, the structural funds and private investors, because there is money available for investment. Thus far, the real bottleneck is a lack of political will to build those projects or a lack of ability to take appropriate decisions.
The decision was already proposed to Parliament in December 2003. At that time, it looked at the new challenges created through enlargement as well as at the essential energy connections with third countries.
As to the choice of projects, the Commission identified the projects of highest priority from among the larger family of projects of common interest. Now, thanks to the negotiations between the three institutions, we have a compromise that seems – at least at this stage –acceptable to us all. The projects of highest priority, a very selective list of projects of European interest, have the objective of supporting the rapid implementation of the largest possible cross-border interconnection capacity. To achieve that aim, the projects of European interest need to comply with specific criteria. They must be of cross-border nature or have a significant impact on cross-border transmission capacity, and they must be mature.
One important result achieved between the first and second reading is the European Coordinator, whose role is considered essential as he or she will encourage cooperation with users and operators and promote the projects amongst private investors and financial institutions. As a member of the European Commission group on trans-European networks, I have seen the good work the current European coordinators have done for transport infrastructures, because they really work to promote them, to find and identify the bottlenecks and try to find solutions.
I note with satisfaction that the main elements of the Commission proposal have been retained in the package deal you are to vote on tomorrow. I can thus fully support the agreement reached.
I should like to thank once again all those involved in finding this compromise.
. Mr President, Commissioner, ladies and gentlemen, this is a key moment in terms of energy. The Green Paper and the recent reports by the European Commission on the state of liberalisation of the energy markets demonstrate this. All of them demonstrate the need to enhance interconnections amongst the States and to move ahead with the implementation of the trans-European networks, in order to improve all of these energy services.
The rapporteur, Mrs Laperrouze, has done an excellent job, and I congratulate her, because she has been able to reconcile the demands of the Members of this Parliament with the positions of the Commission and the Council. We support the maximum priority projects which are of a cross-border nature and which may increase transport capacity, security of supply and the trade in gas and electricity amongst the Member States. In short, a more efficient system, which will have a positive impact on prices for companies and consumers.
In order to make the European energy network a reality, we must prevent unnecessary delays in the execution of projects, particularly those of European interest. The governments must put all of their efforts into removing these administrative obstacles, and a European coordinator, who can contribute to speeding up projects of European interest that are experiencing significant delays or difficulties in their implementation, would therefore be an important figure.
I do not wish to end without mentioning the recent European Summit of 23 and 24 March, at which energy policy was treated as it should be treated, as a priority issue. In particular, I am delighted that the Council has reintroduced the objective of increasing electricity interconnections between the Member States to a level equivalent to 10% of installed capacity, as agreed at the Barcelona European Council in 2002.
The increase in interconnections amongst the Member States and the increase in gas storage capacity are priority issues for the internal market. I believe that this text that we are going to vote on tomorrow is a good step in the right direction.
. – Mr President, Commissioner, ladies and gentlemen, I would like first of all to thank the rapporteur, Mrs Laperrouze, for the outstanding work she has done, and particularly for the way she has consulted the shadow rapporteurs and for the good debates we have had.
When we started working on this, we had no idea as to what the actual situation would be when this report saw the light of day. The latest events have shown not only how precarious Europe’s energy supply is in some respects, but also how necessary it is in terms of our continent’s competitiveness that the supply of energy be improved, and in a sustainable way too.
We are very glad that the Commission, the Council and Parliament are in agreement as to the goals that energy policy must pursue, particularly when the supply of energy is concerned. It is clear, of course, that not every kind of networking or connection to a network will automatically make for greater security, since certain problems can be carried over from one area to another, but, on the whole, if the electricity grid and the networks supplying natural gas and oil are made stronger, it becomes easier to compensate for them. That would be made possible if we were to invest more in achieving diversification, something to which we are committed not merely as a concept, but also as an objective.
Mrs Laperrouze is right: it is unfortunate that the budget should make inadequate provision for this area, but this would in any case be only a small part of the total cost that would be incurred and which would have to be borne by the individual Member States, since it is in their interests to do so.
Something else that is very important is the demand for the appointment of European coordinators to be an option. You, Commissioner, pointed out that positive signs are already evident in the transport sector, and that is indeed the case. I was not in agreement with all the framework conditions imposed on the appointment of coordinators, but we do in principle need them if certain projects are really to be got moving. If I might, with reference to the supply of gas, mention the Nabucco project, which affects several European countries indirectly and many directly, and would enable us to achieve the diversification we seek, then this would be one project that needs to be embarked on with all speed if security of supply is to be guaranteed. These coordinators can mediate between one country and another and perhaps avoid the sort of situation that has occurred with the Russia/Germany project – not because there is anything intrinsically wrong with the project, but because it would have been possible to involve other countries – Poland and the Baltic states for example – from the outset too.
I hope that our energy policy in future will be a truly European one, not least where individual projects are concerned.
. Mr President, Commissioner, ladies and gentlemen, I should like to begin by thanking my colleague, Mrs Laperrouze, for her work on the trans-European energy networks.
I entirely agree with her position, which laments the ever imminent danger of a return to national positions, when we ought to be much more determined to construct strong and genuinely European networks for both electricity and gas. It is only at this level that we can manage energy most effectively: for example, it is only by means of an actual network on a European scale that we will be able to fully exploit the great potential of wind power and, at the same time, the capabilities of the base load represented by the French nuclear reactors.
It is only at this level that we can ensure genuine competition on the European market among European champions, not national champions. The recent reduction in supplies, precisely during a period of high demand for gas, highlighted how both the interconnection between originally national systems and the effective introduction of storage facilities – including by keeping exploited gas fields that are in the process of depletion on line – are absolutely crucial in terms of implementing solidarity among countries. Such solidarity is inalienable, as has already been highlighted effectively in the Green Paper.
That also means that we need a point of reference that can act at European level, a coordinator that can secure a genuine market for both gas and electricity and that guarantees the security of supply and the optimal use of the resources at any one time.
The construction of a genuinely European network is an unavoidable necessity. We therefore urge the Council, the entire Union and all of the institutions to ensure that this is made possible, in the interest of the Member States and of the Union as a whole.
. Mr President, Commissioner, the objective regarding trans-European energy networks is a good and necessary one. A single market, however, will not solve all the problems, and, furthermore, it will bring with it new ones.
If a trans-European single market for electricity is established, it will mean a rise in the price of electricity, for example, in my country, Finland. If the price of electricity in some other country falls, consumers in my country will pay for it. In a single market, producers of cheap atomic and hydroelectric power would always sell the electricity at the highest market price. Consumers in the producer country, in our case Finland, will not enjoy any price advantage linked to the fact that our waterfalls are harnessed for the production of energy from the fishing industry and transport for that spent nuclear fuel is buried for all eternity in our soil.
We have recent experience of the Nordic single electricity market concerning how producers speculate on the price of electricity so that they do not utilise all their production capacity. During the peak in gas prices in Great Britain, the gas pipeline to the continent was not being used to full capacity. The free market also means the freedom to speculate.
Mr President, looking at the energy policy controversy between the Council and the European Parliament, we cannot but ask ourselves: is the Union to be an institution in appearance only, is it just to pretend to take action, is it to be a theatre of fiction? Because this is really what this controversy is about.
There are lessons to be learned from this year’s disputes between Ukraine and Russia and between Russia and Georgia, and those which could take place between Belarus and Russia in the near future.
The common European energy policy, while of course retaining the sovereignty of the individual Member States, must nevertheless be a new quantity. Old methods were good for old times – the times when we had 10, 12 or 15 Member States. Today, following the enlargement of the Union, the old mechanisms, illustrated by the old Polish proverb about everybody hoeing their own row and managing on their own, will no longer suffice.
We are facing new challenges, for instance relating to diversity of supply. This is not a political problem, but a problem of security and an economic problem. Poland wants to diversify its supply base so as not to be dependent on Russia. Spain too wishes to follow the principle of diversification and to buy more from Russia so as not to be dependent on its existing suppliers.
The European Union has the chance of achieving a real rather than a virtual coordination of these actions at this time. Europe must correctly read the signs of the times and respond to the new challenges. The dispute about the European regulator and about European priority projects is in reality a conflict of visions, of whether the energy policy for Europe is to become a reality or whether it is to remain on paper. If the latter, if it is to represent a simple sum of national policies, then let us say it straight out, and let us not pretend that the Union has a new, common policy. Yet let us not be surprised about anything afterwards.
Mr President, ladies and gentlemen, I would like to thank Commissioner Kroes, who is responsible for these matters, for being present with us today, for it is she who is in charge of the sector inquiry which will show us where there are bottlenecks in the energy market and whether these occur naturally or by human volition.
The second thing I want to say is that Commissioner Piebalgs is currently engaged in the review, the result of which will show us where action is needed. Recent legislation, particularly that applicable to unbundling, has brought the market entirely new opportunities. In view of the fact that 280 projects are being presented today – 19 of them in Austria – it will be necessary to appoint coordinators who will be able to deal with the various problems that can arise in such contexts in an interdisciplinary way. The coordinators might then form a body of their own, consulting among themselves and using best practice methods and benchmarking to achieve progress.
Perhaps it might also be advisable to devise precise timetables – that is to say, determining not only costs but also dates – and, as we indeed do in other areas, changing priorities as appropriate when going over one deadline or another. The transfer stations, too, are relevant not only in terms of liberalisation, for there is also an ownership issue involved. Does ownership of them reside in the European Union or elsewhere, and are special agreements required? That is an important situation in terms of foreign policy.
Something else that needs to be considered is emergency systems: What happens in the event of emergencies or acts of terrorism or other events that cause major problems with energy? Is it possible, in such an eventuality, to connect up certain providers or consumers? What about the software that is needed to do this? This is where action will be urgently needed in the future. I would ask the Commissioner to have a Green Paper produced on this subject, so that, when disaster strikes, the necessary action can be taken throughout Europe and also by our neighbours.
Mr President, Commissioner, ladies and gentlemen, the resolution on security of energy supply adopted last month states that the creation of energy networks is a number one priority, which is true. TEN-Energy Networks have an important role to play in the Union’s internal energy market and security of supply, and it is security of supply that is the biggest problem we face. The new Member States of the Union must be involved in this as soon as possible. Speculation, something that was mentioned here, is one cause of the problems, which we in the Nordic countries have experienced. Perhaps the coordinators could do something about this.
Our recent energy crises have shown that there is too much dependence on imported energy. We therefore need an energy policy in which one country can help its neighbour, albeit in a way that is fair. This is urgently needed as well. For this reason, I hope that this matter will be quickly brought to a conclusion at second reading.
We need to contemplate how Europe might rid itself of a situation in which it is crisis-prone in the context of the energy markets. No action at the present time will have any quick effect. Apart from anything else, consumption is growing all the time. We therefore need to create an entirely new kind of energy ethic which takes this situation into account. We have to think about a basic approach to saving energy. People no longer know what the dark and gloom are when there is always light everywhere.
Consequently, I would ask the Commissioner whether it could put together an up-to-date energy saving package, based on a new ethic, which would show people, industry and society the way towards saving energy, because that would actually be the most sustainable path of all. At the same time, moreover, we would produce energy-saving technology and use renewable energy sources.
Commissioner, first of all, I would like to congratulate the rapporteur and say that I support the agreement being striven for, but once more would like to draw attention to the fact that today Member States, which are part of the Baltic region, are practically isolated from European energy systems. Regrettably, the revision of the TEN-E annexes failed to take the geo-political situation into account. The controversial North European Pipeline, which goes around the Baltic countries and Poland, remains on the list of priority projects, while projects which were put forward for inclusion on the priority project list, and which are particularly important for this region, like the ‘Amber’ gas pipeline and the ‘Yamal II’, able to cross Belarus, or additional synchronised electricity connections, have not been debated by the European Council. This is not right.
In 2006, the European Commission must prepare a plan of priority connections, which would determine concrete measures for the integration of isolated energy markets. Member States must show solidarity, taking common interests into account. This is the only way to guarantee a secure supply of energy resources across the European Union.
Mr President, that did not happen in Europe, but it could have done. Not only have we failed to learn any lessons from the power cuts in California in 2000, but you are creating conditions that will result in Europe also experiencing a large-scale energy disaster.
Your proposals will result in a more expensive and less reliable energy supply. Separating the transport network from electrical energy production units is an economic, ecological and industrial aberration. Once again, the European institutions are taking the side of financial interests to the detriment of the general interest. The capitalist market is incapable of making long-term investments in the energy sector. Satisfying shareholders’ interests means sacrificing research, sustainable development and security. The decision to artificially create a large internal energy market will also lead to a large number of jobs being axed and many others being put in jeopardy.
Our Union needs a strong European public arm, funded by the public in order to fulfil the needs of Europeans.
– Mr President, ladies and gentlemen, it is essential that the supply of energy to the European Union should be secure, reliable and reasonably-priced, for the sake of both private citizens and the businesses based in it, and in order to maintain the competitiveness of the EU’s industries. Improving the efficiency of energy generation and making the best possible use of existing production capacity and infrastructure makes sense not only in economic terms but also, without doubt, as a way of protecting the environment.
If we are going to develop the infrastructure for the energy networks right across the EU, we ought at least also to equip them with new technologies in order to make them more efficient, to avoid the unnecessary duplication of pipelines, and to reduce to a minimum such forms of environmental pollution as the escape of methane from natural gas pipelines. It would also be an important step towards achieving the target of reducing energy consumption.
Important though considerations of the security of the European Union’s energy supply might be, energy policy cannot be a reason for promoting, on a massive scale, the accession of Turkey to the EU. I do not believe that any country outside Europe should be allowed to become an EU Member State if the only reason for it being allowed in is the desire to extend the EU to the boundaries of the energy-rich regions in the Middle East and around the Caspian Sea. Even if Turkey does not become a member, the mooted oil pipelines will still be able to run through it and it will still be possible to realise the gas infrastructure projects. I believe that these things will be possible even if Turkey becomes no more than a privileged partner of the European Union rather than a fully-fledged Member State.
– The goals of the proposed decision, which we are debating today, are clear – to adapt the landmarks for the expanded 25-member European Union, to allow the funding of common importance projects to be determined, to bring about conditions for the creation of an internal gas and electricity market, and most importantly, to guarantee the security of power supplies by connecting Member State networks with one another and with those of neighbouring countries, the countries in the regions of South Eastern Europe and the Mediterranean Sea, Ukraine, etc. During the first debate, the European Parliament already approved the Commission's proposals on the laying down of priority actions, the description of projects of European importance and the appointment of a European coordinator for complex projects. However, the Council expressed a different position when, for example, it proposed the rejection of the European coordinator and other important provisions which we had already endorsed. Instead of this, the Council only endorsed non-essential amendments laid out in Parliament's resolution, and while endorsing the creation of the Trans-European Network, the Council interprets it only as a simple combination of Member State networks and the coordination of European Union Member States' energy policy measures. I consider this wholly insufficient. The European Union energy market has more than 450 million consumers. This market is the second largest in the world. If the EU acted together, it would be able to defend and force others to respect its interests. Bearing in mind the recently arisen crisis involving Ukraine and Russia and the declarations made at Hampton Court, I stress that we undoubtedly need a common European energy policy. We need more than the 25 individual Member State policies. The creation of the European network in turn is only possible if we improve and expand the linking of networks.
On the subject of common interests and priority projects, I would like to remind Parliament of the gas transit pipeline project ‘Amber’ and to debate its inclusion on the project list of landmark priority projects of European importance. It should also be taken into account that the implementation of projects would improve the security of energy supplies for states in the Baltic region.
– Mr President, the revised guidelines will extend the European Union’s current gas and electricity transmission networks to the new Member States, and I welcome that. We have already seen what happens when the internal market does not work, when it is not fully completed, when supplies are not secured. Europe’s main gas supplier, Russia, has shown that it is willing and able to turn off its gas supplies to its own political advantage. That leaves us extremely vulnerable, and I am glad to see that at last the European Union is taking the whole issue of energy seriously.
Gas prices around the world have soared, but there is no reason why gas prices in the United Kingdom need to be three times those of the Netherlands. We have been told in the United Kingdom that factories may have to close for the short term. The reason is that the high prices have caused a shortage of gas supply through gas pipelines, which is due to the lack of access to other European Union markets. Gordon Brown has said that the lack of liberalisation of European energy markets has cost the United Kingdom GBP 10 billion a year. How can United Kingdom companies be competitive in the face of that kind of inequity?
European Union leaders have recently backed the Green Paper suggestions on developing gas and electricity interconnections. That is all very well, but we should not avoid a debate on issues such as price fixing, national champions, the resurgent nationalism and Member States’ failure to implement European Union legislation.
On that note, I am encouraged by the announcement that the Commission will open 50 new cases tomorrow against European Union governments that have failed to implement European Union laws by failing to open up the EU’s energy market. That is great news, but may I ask the Commissioner why it has taken so long to take this action?
– I welcome the discussion on the landmarks of the Trans-European Energy Networks – it was much anticipated and necessary. Three new EU countries, the Baltic states Lithuania, Latvia and Estonia, have until now remained outside the European energy system. The Trans-European Energy Networks must be a common interest of the entire Union, and must connect energy of Member States in the internal market and with eastern and southern neighbours. Without the creation of the Trans-European Network, as the most important priority in terms of EU energy security and economic competitiveness, the EU will remain on the periphery of the energy market. As a state which is dependent on Russian gas and oil and one which is reliant on nuclear power, Lithuania cannot also let itself become dependent on electricity supplies from Russia. We must begin to build the electric bridge between Lithuania and Poland and connect Estonia and Finland by electric cable at the earliest opportunity. The common Baltic electricity market would become a constituent part of the EU electricity market. I urge you to show solidarity and support for the incorporation of the Baltic energy networks into the EU.
. Mr President, first of all I would like to thank you for this debate. Trans-European networks are an extremely important part, but they are just one part, of European energy policy as I see it.
One very important precondition is cooperation between Member States. I think the great news I have had over recent months is the cooperation in the energy sector between Baltic countries. Governments are looking for a common energy policy even if their markets are isolated; but that still clearly indicates that governments should look towards that policy. The European Council gave a lot of assurances, because the Heads of State and Government again came back to the interconnection issues – the 10% decision from Barcelona that was neglected – and called for a priority interconnection plan. In this respect trans-European energy networks actually provide the basis of an answer.
There have been critical remarks to the effect that networks could give rise to some types of speculation. That is why I am saying that regulation is as important as interconnection. Regulation is absolutely necessary for the market, and the Commission has been always rigorous in asking Member States to implement EU legislation. But there are two stages. First of all we must get each Member State to transpose the legislation. We have achieved that in 23 cases and 2 cases are before the European Court of Justice. So that is one stage. Then there is conformity. The new package addresses the conformity issue. Perhaps there will have to be new cases because the conformity issue does not arise only from Commission studies but is also raised by market participants when they find the directive has not been implemented correctly. So that is not the end of the story. It is clear, however, that networks and the good development of networks are absolutely necessary. Networks do not only mean interconnection, they also mean storage: it takes a long time to build gas storage, for example.
I know that the challenge is huge. There was some talk about avoiding duplication and I know that there are a couple of projects in the same area. Here I think governments should help by seeking a common approach and not building competing networks; instead they should look to the development of the best projects, which serve the interests of most of the Member States and the European Union.
Finally, in answer to the question as to what European energy policy means, it does not mean the sum of EU Member States’ policies. It is based on Member States’ policies, but it creates a new area of action for the European Union in a situation where globalisation in energy markets has given rise to new challenges, where the action of one Member State does not fully or adequately respond to the expectations of the citizens of that State, and where it is our duty to act at the scale of and within the scope of the European Union as a whole. Trans-European networks are definitely one of the instruments we can use.
I would like again to thank the rapporteur, Mrs Laperrouze, and all the shadow rapporteurs who have had the patience to negotiate with the Council and, at the appropriate moment, reached this overall compromise that I can accept.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A6-0065/2006) by Mr Lipietz, on behalf of the Committee on Economic and Monetary Affairs, on the Commission report on competition policy 2004 (2005/2209(INI)).
. Mr President, ladies and gentlemen, we have to examine a report that, for the first time ever, is taking on a political dimension. In the 2005 referenda debates on the ratification of the Constitutional Treaty, the notions of an area of free and open competition – as it is currently referred to – or undistorted competition – as it would have been referred to if the treaty on the European Constitution had been adopted – were at the centre of the debate.
Our problem is to prove now that competition policy can serve the people, that it must serve the people and that it already serves the people. There is broad consensus on this point within our committee but, from the moment when I, as rapporteur, had to highlight obvious cases that required a reassessment or a reorientation of competition policy or that, on the contrary, called for competition policy strongly to be encouraged, disagreements arose.
In its current, post-amendment, state, the report is characteristic of the European Parliament’s reports, which practically no one can, or wants to, read because they say absolutely nothing at all. I hope that, on at least three points, forceful ideas are reaffirmed in order to show the people that the European institutions are there to serve them.
Competition policy is divided into three broad areas: the fight against the formation of monopolies, the fight against cartels and the fight against State aid that is illicit or harmful to healthy and undistorted competition. I will take these three examples and I will propose forceful ideas to you on these policies, ladies and gentlemen.
Firstly, the fight against monopolies: the European Union’s policy has been admirable in its struggle against Microsoft’s abuse of its dominant position. My committee, the Committee on Economic and Monetary Affairs, chose not to support the Directorate-General for Competition in this fight. I call on you, ladies and gentlemen, to reaffirm the European Parliament’s support for the Directorate-General for Competition and for the Commission in the trial of strength they are conducting in relation to Microsoft.
Secondly, I will address the formation of these monopolies and the fight against cartels. Overall, the Directorate-General for Competition has behaved admirably. I am thinking, in particular, of the Vivendi/Hachette affair. I believe that, in an attempt to do things too quickly, mistakes were inadvertently made in 1999 during the merger between Rhône-Poulenc and Hoechst. We need to try to understand how these mistakes came about. We do not have the right to cancel the measures taken by the Commission, and I do not want this, but I am calling for a committee of inquiry to investigate what happened in order to understand how tens of thousands of employees and tens of thousands of small shareholders came to be ruined due to the Commission’s failure to carry out checks, despite the fact that it had committed itself to doing this.
The third point on which I am calling on you to intervene and to voice forceful ideas concerns the field of public aid. The Directorate-General for Competition and the 2004 report approve of this aid when it is consistent with the Gothenburg policy and the Lisbon policy. We must support the Directorate-General for Competition on this point. When, however, the Directorate-General for Competition supports the town of Charleroi’s giving generous subsidies to the airline Ryanair, I believe that it must be criticised because that kind of action distorts competition between towns, between businesses and between modes of transport in a way that is detrimental to the Lisbon and Gothenburg policies.
. Mr President, I would like to thank the rapporteur Mr Lipietz and the Committee on Economic and Monetary Affairs for this report. I am aware that there are a number of points on which I have to thank the rapporteur for giving the credit to the Commission and its services.
As you note, competition policy must help drive EU competition, competitiveness and growth and, as the rapporteur mentioned, in the end it should all work in favour of the consumers – what he called the ordinary people.
I am glad that Parliament follows competition policy developments closely and proactively. Our valuable debate in February on state aid reform is a very good example. I will continue to involve you fully in policy development, even if the Treaty does not give this House a legislative role in this area.
This Parliament has also been an ardent and consistent supporter of the Commission’s work to enforce the competition rules fairly, firmly and effectively, as rightly mentioned by the rapporteur – whom I thank for that. I agree with your comments on many issues: the anti-trust reforms implemented in 2004; the coordination of the European competition network; European Competition Days; international cooperation; and of course consumer information.
On private damage actions for breach of the EC anti-trust rules, I look forward to Parliament’s review of our Green Paper. We are continuing to work on the review of Article 82 of the Treaty, on areas of importance for the information society and on the sector inquiries, where I take your point about the areas in which our methodology could be improved.
Turning to a couple of specific points touched on by the rapporteur, we have discussed Altmark at length before, and the Commission will provide guidance when adopting decisions on individual cases. I have no indication in relation to questioning the behaviour of the national competition authorities as regards national incumbents, but would remind you that, if such a case arose, the Commission can intervene and deal with the case itself.
Finally, I have two comments in response to Mr Lipietz. First, the Commission’s handling of the Hoechst/Rhône-Poulenc merger in 1999 and 2004 has been discussed at length and in detail during the committee meetings when this report was being prepared. The Commission has provided detailed responses to all the points raised. I do not think that any new factors have been brought forward. So, as far as I am concerned, that is behind us.
Secondly, the Commission decided that some of the aid granted to Ryanair at Charleroi was compatible with the common market in the context of transport policy. This concerned aid which permitted development and improved use of secondary airport infrastructure that was underused and represented a cost to society as a whole. However, I should add that the remainder of the aid was found not to be compatible and must be recovered.
. Mr President, I wish to begin by saying that I very much commend the report as it emerged from committee and I thank Mr Lipietz for his work.
I think it is the general view that the report has been improved by a number of the amendments made and I want to focus quickly on some of them: the emphasis on consumers, with specific proposals adding that we support the idea of private competition and enhancing the role of the consumer liaison officer. We welcome the first year of implementation of the process of reform undertaken by the Commission and we are also looking forward to the completion of the Article 82 approach – the interpretation of which is currently the subject of consultation.
I do not, however, propose to go through all the provisions in the report in detail. I just want to say that, in welcoming, for instance, the sectoral inquiries that have been launched, I draw attention to the aim of the Commission and of Commissioner Kroes to tackle protectionism.
In this context, I make no apology for highlighting something of great concern to all of us, which has arisen since this report was drawn up, and that is the vote that has recently taken place in the United States Senate to extend the process for dealing with merger cases in a way which amounts to blatant US protectionism. In my view, this amendment of the rules of the Committee on Foreign Investments in the United States could place new and damaging restrictions on foreign investments. Those are not my words, but the words of six of the leading financial services institutions in the United States.
The Commissioner, along with her colleagues, has been working very closely with the US Government to deal with issues of regulatory cooperation. I have in front of me a copy of the agreement of last December. Item 8 of this states: ‘We – that is the US Government and the Commission – agree to discuss any significant remaining obstacles to transatlantic investment that the other party identifies, and will consider how to address and reduce such obstacles with a view to promoting closer transatlantic economic integration’.
In my view, the proposals in the United States strike a blow against that proposition and I would say that it is so serious that the Commissioner should make it clear to her counterparts in the United States that if they proceed in this way then retaliatory measures in Europe may be necessary.
. Mr President, Commissioner, ladies and gentlemen, the presentation of the annual report on competition policy which is being presented to Parliament for examination, debate and resolution is an example of the Commission fulfilling its responsibilities.
It offers the opportunity to highlight the most important milestones, to consolidate the accumulated acquis and to enhance it on the basis of the experience we have acquired over the period and with a view to the future. In this regard, I believe that Mr Lipietz has been a genuinely effective rapporteur.
As rapporteur for the Socialist Group in the European Parliament, I would like to begin by saying how pleased I am that, since 1 May 2004, the competition policy has been extended to ten new countries as a result of enlargement and that the authorities of the new members have been integrated into the Network of Competition Authorities.
After the elections, Parliament issued its opinion on the investiture of the new Commission, which included a new Commissioner responsible for Competition.
An active and growing role for Parliament gives more legitimacy and transparency to the implementation of the competition policy, as has been becoming clear. Parliament’s repeated aspiration to be given codecision powers is well justified.
During 2004, the Commission completed its modernisation package. It has improved the guarantees of its procedures and has promoted initiatives in the field of the information and communication society. It has tackled secret agreements and abuses of dominant positions and has also controlled mergers and State subsidies. We have been keen to stress the importance of these actions and express our support.
Nevertheless, we have also detected shortcomings and weaknesses in the report, such as the lack of an assessment of the effects of the most important decisions on State subsidies and mergers, the treatment of services of general interest, the problems of collective negotiation in sensitive sectors, such as agriculture, the promotion of international cooperation, including with the emerging and developing countries, or the role of consumers in a genuine competition culture. The final resolution will be more complete if it reflects all of these aspects, so that they may be given the attention they deserve.
The competition policy is fundamental to the success of the Lisbon Strategy and achieving the growth and employment objectives. The resolution we adopt will be of more value if it reflects this reality, the strategic role and the potential of the European Competition Network and will be stronger if it establishes two clear guidelines: that the Commission should focus on issues that are relevant to our citizens, to improving their living conditions, and that it should act proactively, anticipating and promoting changes rather than simply reacting to them.
. Mr President, in 2004, the Commission issued its decision on Microsoft. Press reports since then, concerning attempts at compliance, have presented conflicting information.
This is not the first time that progress, and even the right of defence prior to hearings or to appeal, seems to have been compromised by the Commission denying undertakings access to full information or evidence against them. In effect, undertakings are told: you must do more, but no, you cannot have the evidence and we will not tell you exactly what we want. Is such lack of transparency necessary, useful or, taken to its extreme, even in line with the principles of justice that one associates with an advanced democratic community?
With some reservations, I welcome the Article 82 consultation, which draws on recent experience, but it seems to me that there should also be more consultation with regard to Commission procedures and Regulation (EC) No 773/2004. This should include comparison with other countries, including the United States, keeping our aim of fostering a competitive business and investment environment.
The Microsoft case is particularly difficult because it includes interoperability in a highly technical field. It is very important to define the general procedures for interoperability and it is with some regret that we lost those in the CII Directive. However, the general procedures for interoperability must not be defined by a hard case. Hard cases make bad law, and at present it is even difficult to reconcile the proposals in the consultation document – such as paragraphs 238, 239 and 240 – both with themselves and with the apparent demands on Microsoft. There are also further concerns in paragraph 242, concerning trade secrets.
. Mr President, I wonder if Parliament and the Commission would be so keen to applaud the Competition Commissioner Mrs Kroes if they knew that for some 13 years she was a member of Ballast Nedam’s welfare council, which was set up to protect employee welfare. She would therefore have been aware of the situation that would result when Ballast Nedam, owned by a Dutch construction company, unceremoniously pulled the plug on the UK subsidiary, leaving some 2000 employees with a grossly under-funded pension fund. Many in my constituency are now almost destitute.
If this is the type of behaviour which results in people being awarded positions in the Commission, it is little wonder that Europe is doing so fantastically badly in everything it turns its hand to.
Mr President, when we debate competition policy, there is something that there is good reason for emphasising, namely the fact that European prosperity, European businesses and European jobs have been boosted by competition. The ability to launch new companies and to mount a challenge to old, existing companies is what has created European well-being and prosperity. It is therefore perfectly legitimate and extremely important to defend competition policy against all those forces that, in various ways, wish to introduce protectionism. As is also apparent from the report we are debating, there are a couple of tasks in this connection in which the Commission has an especially important role.
The first is to debate competition issues from the perspective of the internal market as a whole. That is a step we must take because, if we are to obtain global champions, we must also ensure that we are able to obtain large and energetic European companies that operate across borders and that can also be players on the global stage. This requires a new competition policy that is in various ways an advance on the old one. I think, then, that the Commission must act vigorously and be unswervingly loyal in implementing the Treaty.
By that, I mean that it must take vigorous action in respect of those sections of the internal market in which Member States do not comply with what is required of them. This applies to issues in relation to telecommunications, in which we have seen how the industry has prospered as a result of the deregulation of competition, and it is important that all sectors of the economy benefit in the same way. Energy issues are another case in point, and I welcome the fact that, from what I have understood from the media, the Commission will act vigorously to bring about an internal market and to combat the protectionism we see today when it comes to various company mergers.
The last task is the one also discussed by Mr Evans, namely that of ensuring that we obtain a transatlantic competition policy that is reciprocal and that invigorates the whole of the transatlantic economy. In saying that, I also wish to emphasise that it is competition and competition policy that are the strongest forces behind European integration today, weaving our economies together and giving us new jobs.
Mr President, Commissioner, ladies and gentlemen, this annual appointment is important because it is the only time when the European Parliament can fully discuss competition policy as managed by the Commission and evaluate it. As such, it is important that this Parliament ensures that free and undistorted competition remains genuinely free and undistorted and that, when matters deserve to be looked into a little more closely, this can be done, including in this Chamber, whether it is a question of Microsoft, of Rhodia-Rhône-Poulenc or of Ryanair-Charleroi.
Given, Commissioner, that you are going to reopen the debate on, among other things, the important concept of mergers, which plays a key role in competition policy, I should like to draw your attention to one point, in the hope that this Parliament will support us on this issue. It seems to us that the threshold criteria that are already in force within the Commission prevent it from declaring its competence each time that it ought to. On the subject, for instance, of the alignment of the London Stock Exchange and Deutsche Börse, you were not competent in the end because the turnover in question lay below the thresholds. These are grounds here for a real investigation.
My second remark concerns the Mittal-Arcelor affair. Does free and undistorted competition imply that the ownership conditions of the businesses in question should be left completely to one side? It seems to me that this is also a matter for serious thought.
Lastly, my final point: you will not be surprised to hear that, as far as the Socialist Group in the European Parliament is concerned, competition policy is only meaningful if it contributes to the Lisbon Strategy. It must integrate social objectives, environmental objectives and long-term objectives. I hope that, in this way, we will succeed in rebalancing the concept of free and undistorted competition so that the Union actually becomes the most competitive area in the world, while honouring the need for full employment and sustainable development.
Mr President, since competition policy is one of the mainstays of European policy, and in view of the importance of its good and solid implementation in the light of the Lisbon Strategy, I wholeheartedly endorse the greater emphasis placed by Commissioner Kroes’ reform policy on the simplification of procedures and on preventing red tape and legal expenses. This report is right to give your competition policy centre stage, because politicians should not, where specific cases are concerned, step into the shoes of the Commissioner or even the judge. In fact, it appears that some fellow Members find it difficult not to do so, but in the report that is the subject of today’s discussion, your competition policy is central.
The setting up of the European competition network is an important development and I call on the Commission to improve the exchange of information between the national competition authorities within it, thus ensuring that unity in the implementation of European competition policy continues to be guaranteed.
Finally, I should like to urge the Commission to speed up the last section of the modernisation operation, namely Article 82 on the abuse of dominant economic position. In that respect, I should like to stress the importance of policy that gives ample consideration to the market structure and does not, as is currently the case, focus all its attention on the market share of a certain undertaking. After all, globalisation has changed the world, and large undertakings with a considerable market share, which, for example, make important contributions in the field of innovation, must not simply be judged by their dominant position, but must be seen in a broader economic context. I hope that, where Article 82 is concerned, you will do justice to this in the policy you will be presenting in due course.
Mr President, allow me first of all to respond briefly to what Mr Bloom said a moment ago about the Ballast Nedam case and the pension funds of its English employees. It so happens that I took a keen interest in this case at the time, and I think that this was a typical example of the lack of supervision or rules in the United Kingdom, and it is therefore unfair to hold Europe responsible now. Moreover, this was back in the Thatcher era, just to put it into context.
I will confine my observation to a number of issues that have also been covered in the report and that have recently been discussed, particularly in the debate about the way in which national interests can once again come into play in competition policy.
On that score, there are certainly two things that affect the rules of European competition policy, one of which is the two-thirds rule. It would be good if further steps could be taken in that respect, because too little consideration is being given to the differences in size of the Member States and the effect that certain measures have, also for the sake of neighbouring countries and for regional policy. That is a crucial point which we have once again raised. The second point has also already been touched upon by Mrs Berès when she quoted the example of stock markets.
It is obvious in that case that, even though the turnover is below the threshold of European interference, the effect of such a level of concentration can very much be European, and as the Commissioner already indicated, that is therefore a reason to find out if we can broaden the criteria for European competences in this connection too. I should like to raise this issue once again in respect of those points, and I should also like to ask for support for our Amendment 9.
– Mr President, ladies and gentlemen, first of all, let me just thank Commissioner Kroes for her work as competition commissioner during the period to which this report relates, although she was in office for only half of it. I think that this House has also, taking the Commission’s report as its basis, been able to produce a good alternative text, the positive aspects of which have already been mentioned several times.
I would like to talk about two things that have not yet been mentioned. The first is that I believe it would be desirable for the Commission, in the coming year, that is to say when evaluating the year 2005, to again list services of general economic interest separately. After all, the Commission does want, in the immediate future, to enact further legislation in this area, and so consideration of it under a separate heading would be beneficial.
Secondly, I was rather surprised that the report on the year 2004 made absolutely no reference to postal markets. We are, in fact, following with great interest the moves to open up the postal sector, and believe that these reports will, over the coming years, give us a few things to read about.
Please allow me, though, to pass over the report and make a few brief comments on competition policy in general. It is always being said that competition law is at the heart of the European treaties, but – as has already been lamented – it does lay considerable burdens on the executive. The cases that we are currently getting in Europe do, however, raise the issue of whether competition law really is still supreme or whether it might not be the case that other factors have started to play an important role. I believe that we in this House can say, with hand on heart, that we really do want to give priority in our economic policy to the full transposition of Articles 81 and 82.
While I think it is an extremely good thing that you are also introducing a number of structural reforms into European law on restrictive agreements, I do also believe that there are many issues – of which the ‘’ is one – that show us that what is needed is better cooperation between the national competition authorities. With that in mind, I encourage you to carry on from where your last speeches began.
– The ultimate aim of competition policy is to ensure the proper functioning of the internal market and, in so doing, to guarantee the provision of high-quality goods and services at affordable prices for most European consumers.
We have witnessed a series of mergers in the internal market that have led to natural monopolies in essential goods and services. The Commission’s evaluation of this phenomenon, although in principle a good idea, is often inconsistent with these objectives in practice, especially when it comes to public services. At a time when protectionist sentiments have resurfaced, Europe must guarantee its citizens that it is capable, above all, of ensuring the provision of essential goods and services safely, universally and at the lowest possible cost.
It is therefore not sufficient to deepen the internal market. This must at least be accompanied by better regulatory powers. Community regulation needs to be effective and the discrepancies between the Member States must not lead to further competition distortion. Europe’s citizens will only have confidence in the construction of the internal market if they receive guarantees that the monitoring of their most basic needs will be strengthened. It is therefore important to update the rules in force to meet our objectives.
– Mr President, ladies and gentlemen, competition policy is the motor that drives the strategy for growth and employment. It is clear, then, that the European Parliament advocates enhanced consultation, because we want as much competition as possible and – for social and environmental reasons and for the sake of fairness and ethical values – only as much regulation as is absolutely necessary.
That means that the drawing of every boundary is a political issue. It is the competition policy that drives the internal market, and that is why there is a connection between the implementation of the four freedoms using the competition policy or because of it, and the reinforcement – both external and internal – of the single market. I get the feeling that we are still treating competition policy as being on three levels: competition policy within the Member States, competition policy between the Member States, and the competition policy of the European Union in a globalised world, and that that is the reason why there is so much legal uncertainty. The Altmark ruling may well have laid down clear test criteria, but there have been plenty of instances in which the Commission has interpreted them in different ways. There is, on the one hand, the debate about whether investigation of dominant position should refer to the national market on one occasion and to the European market on another. There is no clear distinction drawn between what is part of competition policy and what is part of services of general interest. Now the chapter has been removed from the report altogether. As I see it, competition policy also involves ensuring that directives, once adopted by us, are implemented uniformly. Inconsistent transposition of directives results in distortion of competition and is one of the causes of the resurgent protectionism with which we have to contend vigorously.
We therefore urge the creation of a single European area for both research and energy, while also advocating codecision in fiscal policy matters, where the very minimum that is required is a single tax base for businesses.
Mr President, I should like to make three points. First, I welcome both the European Parliament report as changed and the Commission’s report on the guidelines for 2004. Things are moving in the right direction and I should like to congratulate the whole team of DG Competition and the Commissioner, who is continuing Mr Monti’s work very well. We are living in a mood of economic nationalism right now, and being the Competition Commissioner is not necessarily the easiest job in town. The Commissioner is doing a good job.
My second point – and one that Mr Hökmark made as well – is that it is very important to take a broad approach. To my mind, competition and the internal market are married; they go hand in hand. Commissioner Kroes takes care of the competition part and Commissioner McCreevy takes care of the internal market side. If today we were to define the four freedoms, I do not think, unfortunately, in the mood we are in, that we would get them. Therefore, keep the four freedoms in mind; they are under attack, much like competition policy in general.
That brings me to my final point about the four key areas dealt with in the report itself. The first is mergers: keep on fighting against the type of protectionist behaviour that you see, for example, from the Spanish Government in the Endesa case or from the Polish Government in the banking sector. Secondly, on state aid: continue your vigorous control, kill all the national champions you can – they are bad for consumers and taxpayers. I would urge you to read Mr Hökmark’s report on this issue. The third is Article 81 on cartels: fight them. They are all over the place; they try to hide; tease them out; keep the consumers happy.
Finally, on Article 82 on dominant positions: there is a sufficiently high profile case. I am not entirely sure that all is clear on that case. One can perhaps see both sides, but it is important to keep at it and, much like Mr Evans said, if we want a transatlantic market, let us keep it and let us watch out for American protectionism in the meantime.
Mr President, before I start might I ask that someone remove the ‘t’ from my name up on the screen because it is quite unnerving really!
I would like to associate myself with the comments made by Mr Stubb and Mrs Bowles, but I would like to talk about transparency in these issues. Am I the only one here to think that the behaviour in the Commission in relation to transparency in competition cases has been quite odd? It is bizarre in a way, because the Commission seems to be conducting prosecutions in the media, rather than in hearings or in courts. Before Christmas we had the strange outbursts from the Commission spokesperson in relation to the case concerning the collective selling of UK football premiership TV rights, and this tactic has been repeated in the Commission’s ongoing anti-trust investigation into Microsoft.
I certainly find it a matter of concern that the Commission, whilst acting as investigator, prosecutor, judge and jury in competition cases, can make public statements condemning the people it is investigating, or happily allow confidential documents to enter the public domain without any apparent concern or investigation. Those of us interested in transparency in the European Parliament, and indeed those of us interested in justice in the wider world, are becoming more worried that the Commission seems to be willing to ride roughshod over natural justice in its bid for a judicial and public relations result against those it is pursing.
Madam Commissioner, you have made a number of very sensible statements about the future direction of competition policy in the EU, including the statement on 13 December 2005 on improving rules for access to files in merger and anti-trust procedures. Can I humbly suggest that you circulate this more widely throughout your department, because in the recent Microsoft case and in others before that – in the General Electric case, in the Tetra Laval case and in the TV premiership football case – access to information and files you are keeping has been one of the Commission’s weaknesses.
. Mr President, I sincerely hope you will not cut me off. Let me say that I am very happy with the statements of nearly everybody in this debate, especially the remarks that have been made about this portfolio. Competition policy is a challenge; indeed it is an instrument, a motor for achieving the Lisbon Agenda. I could not agree more with Mr De Rossa and Mrs van den Burg that we must deliver, within the framework of Europe, sustainable and full employment and social welfare; but at the end of the day we must also deliver more economic growth and more and better quality jobs.
Turning now to a couple of details about competition policy, it was rightly mentioned that cartels are absolutely unacceptable and we must combat them. Where there is a near-monopoly, we have to realise that this does not benefit the consumer. People may argue that in the short term it is a pleasing situation, but I can assure you that a monopoly or near-monopoly will not be very keen to spend money in areas like research or innovation. Yet we badly need that type of investment. Why? Because we have to compete on the global stage, because we need to be aware that competitors from outside Europe are investing in depth in research, in innovation, and in their competitiveness. So, Mr Evans rightly referred to the need for fair treatment, for a bilateral but not unbalanced approach: if we are behaving ourselves, the others should behave as well. It is a question of the competitiveness of Europe.
I really appreciate your interest in competition policy. The Commission informs you of all the major policy initiatives in this area and, of course, I pay attention to all the opinions of Parliament. We may not agree completely at every moment, on every subject, every dossier; I do not agree with a couple of remarks that were made this evening because the way they were put does not reflect the truth and is not realistic. But I will come back to that in more detail.
I have listened carefully to the views expressed by the rapporteur, by the members of the Committee on Economic and Monetary Affairs and by all other Members. I would like to add a few words in response to specific issues. On international cooperation, I think that in a global market competition is very important and the competition authorities need to be in line. Regarding a European network, I am really impressed by the European competition network and those concerned are doing an extremely good job. We can still learn from each other and we still need to realise that the time has passed for national policy. At the end of the day we have one internal market. It is about two-way traffic. Mr McCreevy and I are buddies and we need to tackle all the barriers that have to be tackled.
In relation to Microsoft, which was touched upon by a couple of Members, the Commission is actively pursuing the implementation of the March 2004 decision. I accept, of course, remarks that do not agree with my line, but to say that we are not transparent, that we are not listening to all the questions and remarks, is not the truth. Since March 2004, there has been a decision, which has rightly been mentioned and discussed; I have done so myself with the head of Microsoft. With regard to Professor Neil Barrett, a very highly respected advisor to the Commission, he was indeed appointed by the Commission, but the list he headed came from Microsoft. He is very well-known for his knowledge and independence and to put it in quite clear language, he is the bridge between Microsoft and the Commission. He is indeed the advisor. But when we took the decision in December 2005, the statement of objections – which included a preliminary finding that Microsoft had not delivered what it had promised, that its obligation under the March 2004 decision did not take the form we were expecting – was not made public because of issues relating to certain procedures, protectionism and the legitimate interest of all parties. The hearing was an opportunity to have what I hope was a fruitful debate and every participant in it was given the floor. This is not only about Microsoft; there are complainants elsewhere and there are a couple of other really interesting American companies.
So Microsoft is not the only interesting company from the United States: there are a couple of other interesting companies that have lodged complaints with me. Therefore, without a doubt, I had to act and to react. I hope that will clarify the situation when we come to discuss what was talked about last Thursday and Friday. Another hearing – the Court hearing – will take place in Luxembourg on 24-28 April 2006. Once we have discussed what was talked about last week, we will come to a conclusion as soon as possible.
Mrs Berès mentioned Mittal’s bid for Arcelor. She should read it and she promised me she would, so let me be precise: the announcement of Mittal’s bid for Arcelor has attracted a great deal of attention not only in the media but also in some European capitals. The operation has not yet been formally notified to the Commission. If and when it is, the Commission will examine it very carefully and impartially and will conduct a wide-ranging investigation to assess its possible impact on the steel industry in Europe.
It is the responsibility of the Commission, the Commissioner and the services involved always to look very carefully and impartially at all cases. Size and nationality in itself is not a factor in making our decisions. The question is whether a decision can be taken and whether things can be done in the way requested by the parties, or whether there should be remedies. We will be looking at that.
Let me turn to the merger regulation and competence for cases under the two-thirds rule, which a couple of Members mentioned. At the moment we are asking the Member States for information. Once we have received that information we will have a debate and dialogue with those Member States and will try to reach conclusions. The rules and decisions were made in the 1980s and were right for that time, but since then, fortunately, the internal market has developed. I am aware that the internal market is not yet complete, we still have quite a lot of work to do and the four main freedoms still need to be achieved. At that time the two-thirds rule was the correct instrument, but now we have to consider whether it is still appropriate in that area. In certain sectors we need to ensure a balance and equal treatment, and there should be transparency regardless of the country in which a merger takes place. Brussels must ensure equal treatment, whatever the background to a merger might be.
Mr Hökmark and Mrs Ferreira raised the subject of mergers in the internal market. We are all aware that concerns have been expressed about the alleged upsurge of protectionism. It should be combated. I can understand it just a little, but it is not allowed and should not be tolerated. We should explain to those concerned that it is not in line with the decision we took on one internal market, one Europe, in which we are and will be in a better position to compete with the outside world. The Commission has significant powers under the Treaty to act as an independent and impartial referee to ensure that Member States fully respect the internal market rules and do not create unlawful obstacles to cross-border mergers. I can assure you that the Commission is firmly committed both to using these powers and to corporate restructuring in Europe. For that we need a united Europe.
It was rightly said that we must apply the rules of the game in the same way whether the team is playing at home or abroad. We have rules to respect and we have decisions to respect – the decisions taken in the past. We have to implement those decisions: one internal market and the Lisbon Agenda. Nearly all of you agreed that we should fight for that.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the joint debate on:
- the report (A6-0056/2006) by Mr Hammerstein Mintz, on behalf of the Committee on Petitions, on the Special Report from the European Ombudsman to the European Parliament following the draft recommendation to the Council of the European Union in complaint 2395/2003/GG, on the openness of the meetings of the Council when acting in its legislative capacity [2005/2243(INI), and
- the report (A6-0052/2006) by Mr Cashman, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, with recommendations to the Commission on access to the institutions’ documents (2004/2125(INI).
. Mr President, I would like firstly to thank the Austrian Presidency for its cooperation on this issue, and I would like in particular to thank Commissioner Wallström, who has shown considerable enthusiasm and commitment with regard to transparency and how to promote it.
I would also like to mention Mr Cashman’s initiative on the regulation of public access to the institutions’ texts, a report that is parallel to this one but which moves in the same direction.
The Council currently has a credibility problem. On the one hand, the political leaders of the Member States support Article 1.2 of the Treaty on European Union, and they have signed the Treaty establishing a Constitution for Europe, which states that the Council’s decisions must be taken as transparently, as openly, and as close to the citizens as possible.
The reality is very different, however. The Council refuses to open up its legislative meetings to public and media scrutiny. The European Ombudsman is right to say that we are dealing with a case of maladministration, concluding that the Council has not given a significant valid reason not to open up the doors to its discussions.
In order to increase the ordinary citizens’ interest in and commitment to the European Union, and in view of the current constitutional crisis, Europe needs to take courageous and imaginative steps to bring European issues closer to everyone. It must start by opening up its doors to public debate; the Council does not want to do so, however. If millions of Europeans were able to watch the ministers on the television openly discussing European issues such as the energy crisis, the services Directive, the retention of personal data or stem cell research, we could awaken much more interest in European issues and we could put an end to the lethargy of millions of Europeans who show very little interest in European affairs. Public opinion is caught up in strictly national debates.
This report adopted by the Committee on Petitions fully supports the recommendation of the European Ombudsman, who has taken the view that the principle of transparency should be applied not just to the discussions of the Council, but to all cases in which the European Parliament is involved, including consultations and issues relating to individual rights and freedoms and those included in the third pillar.
In October, the European Ombudsman published a report calling upon the Council to review its refusal to meet publicly when taking decisions of a legislative nature. To this end, the Ombudsman asked the Council to change its Rules of Procedure, in order to guarantee access for the media and public opinion to its debates. Nevertheless, and despite the recommendation of the British Presidency, the Council has not taken any steps to change its Rules of Procedure in a manner that promotes transparency.
The leaders of the Member States can therefore carry on saying the opposite in Brussels to what they are saying to their voters at home. The implications of this openness that we want to see could be profound for the Council and would change its nature. The ministers would have to speak under the scrutiny of the media and under the gaze of millions of people. This would be the best way to make European democracy visible and to awaken ourselves from the current lethargy and boredom.
The Council could begin with a pilot programme, which would explain how decisions are made and the nature of the procedure to millions of people in front of the television cameras. I would like to put the following question to the Presidency-in-Office of the Council and the Commission: are you prepared to propose concrete initiatives to make transparent and open debates and decision-making in the Council possible? If not now, then when?
The citizens and the European Parliament are asking the Council to come out into the open. The ball is in the Council’s court. Please open up your doors. We Europeans want to participate.
. Mr President, I would like to associate myself wholeheartedly with the statement by my friend Mr Hammerstein Mintz. I was the original rapporteur on Regulation (EC) No 1049/2001 on public access to documents and I well remember the heated debates, not only within Parliament but within the Council and within the trialogue, as we set out to win the arguments for what was at that time a groundbreaking regulation. I remember – and it is worth naming some of the old EU-15 – the vehement opposition from France, Spain, Italy, Germany and Austria. I am pleased to say that the Austrian Presidency has now changed its attitude, but I mention this because it shows what a long way we have come.
There are different approaches to openness and transparency. We have the wonderful Nordic example, and then we have the rather suspicious view taken in other Member States, but arguably we have nothing whatsoever to fear from transparency. What is there to fear from opening our decisions to external examination? What does a Member State have to fear from explaining to its own parliament why the minister voted as he or she did?
I make several recommendations in my report and I call upon the Commission to take action. We recognise that Regulation (EC) No 1049/2001 was not the end of the game but merely the beginning of a long – arguably cultural – journey to win the argument for openness and transparency within the three institutions. We come from different traditions. That is why I have called for a further review of the regulation. This review was provided for in the original recommendation and there are several areas concerning the regulation’s implementation which now, several years later, could be substantially improved on the basis of the lessons that we have learned from its implementation.
We need to look again at the definitions of legislative and non-legislative texts in relation to public access to documents, in order to ensure that all the institutions are working in an open and transparent manner. Access to documents is not a gift – it is a right. This is especially important when Parliament and the Council are working in a legislative capacity. Increased interinstitutional cooperation and increased use of the codecision procedure necessitate greater openness by the Council in particular. Citizens must be able to see what is being agreed in their names by national ministers of national governments so that they and opposition parties can hold them to account.
We need to look at the way we define the circumstances in which specific documents can be classified completely, or in part, as confidential. These rules should provide legitimate derogations for specific clearly-defined reasons, but should not be interpreted in a broad sense, which would essentially have the result of denying public access to documents.
Here is the point on which I shall finish: we won the argument from 1999 until May 2001 when the regulation was adopted. Time and time again we have won the argument for a review of the internal rules of the institutions so that the Council in particular, when meeting in its legislative capacity, should meet in public and vote in public. The arguments have been won. I know the Vice-President is personally committed to the whole notion of openness and transparency. The House is committed, but that is not enough. We have a wonderful window of opportunity on 9 May, Europe Day. Let us make Europe Day a positive day when we can announce how we will improve the citizens’ right to know what is done in their name.
Finally, there is a rise of anti-Europeanism, not least in the ten new countries that joined us two years ago. Often governments which bring a country into the family of the European Union suffer as a result; they are not re-elected. We would be a friend of anti-Europeanism if we continue to cloak what we do in secrecy. Let us take on the anti-Europeans. Let us promote our institutions. Let us celebrate what we do. Let us bring forward that review of Regulation (EC) No 1049/2001, not reluctantly but with enthusiasm.
Mr President, I wish to begin by congratulating the European Parliament and, of course, the rapporteurs, Mr Mintz and Mr Cashman, for two very important reports. If I may begin by commenting on openness in the Council, the Commission fully supports open meetings of the Council. As early as October, we stated, in plan D, that the Council should be open when it legislates, and we support the initiatives taken by the Council.
I am convinced that open meetings of the Council would increase the EU’s credibility, as well as people’s interest in the EU. I know that, in terms of principle, there is a consensus between our institutions on this issue, and it is now the Member States that must take action and deliver results. I also believe that it would be an effective way of putting an end to what we call the ‘blame game’, so this is an important issue.
Openness also has to do with public access to documents and with Regulation 1049/2001. Formally, this legislation applies only to Parliament, the Council and the Commission, but it has, for all that, come to apply to many more bodies. The EU’s various offices and agencies – indeed, most of its bodies – have voluntarily adopted corresponding rules concerning access to documents. Just as the rapporteur, Mr Cashman said, the EU institutions have in this way – and thanks in no small measure, then, to the European Parliament – achieved in a remarkably short period of time a level of openness that is very good indeed compared with that to be found in many Member States.
That is not to say that matters cannot be improved. They can and must be. In 2003, the Commission carried out an investigation into the ways in which the regulation had been introduced in the first few years. In 2004 we published our evaluation report. By then the regulation had only been in force for less than two years, but it had operated well, and there was no immediate need to revise it or any legal obligation to do so, either. That was why the Commission thought it better to wait for the Constitutional Treaty to be ratified before we did anything further. The Constitution requires new legislation in this area.
The fact is, we all know how matters stand with the Constitutional Treaty. Meanwhile, the European Court of Justice has also produced several proposals for introducing rules governing access to documents. The Commission thought that this was now an appropriate moment at which to begin overhauling the regulation, and the decision to do this is part of the broad European transparency initiative, which we in the Commission decided on in November of last year.
Mr Cashman’s report is therefore extremely timely, given that we are in the throes of looking to see how we can improve the rules governing public access to documents. The Commission – including, I can promise you, myself personally – will be looking extremely carefully at the report’s recommendations.
One of the conclusions drawn by the Commission in its evaluation report of January 2004 was that the regulation had primarily been used by EU professionals, lobbyists, consultants and law firms, rather than by the general public. That is something we want to change, and we must do much more to reach out to people. What, in the first place, we are concerned with here is, of course, public access to documents or the public’s right to keep itself informed, and that is a further argument in support of our wanting to see a general consultation take place before we change the legislation. The Commission intends to hold such a consultation between July and October of this year. We shall then put forward a practical proposal at the end of this year or at the beginning of next year.
Without going into the details of the report’s various recommendations, I should simply like to clarify matters in a number of ways. Recommendation 2 talks about increased openness in the legislative procedure and of a clearer dividing line between legislative and administrative documents. The proposal is a very interesting one, at which we shall look closely. The same recommendation also relates to the Official Journal and electronic publication thereof. Our institutions had jointly decided to look at this issue back in 2004, and the Publications Office has already issued a report on the future of the Official Journal.
Recommendation 3 talks about documents classified as confidential. In this area, we must be careful not to confuse different things. Confidentiality does not in itself lead to a general exception to the rule whereby people have the right of access to documents. A refusal to issue a document classified as confidential must be justified in precisely the same way as a refusal to make any other document available. The procedure is the same, and the institution’s obligations are the same. The same recommendation also discusses the issue of the European Parliament’s access to information classified as confidential. Here too we are in danger of confusing matters. Parliament’s rights in this area are controlled not by the regulation but by Annex 1 to the framework agreement between our institutions. In our experience, the framework agreement operates well.
I think that recommendation 5 contains quite a few extremely interesting and useful proposals concerning more user-friendly registers and databases. They are proposals requiring no legislation, as they deal with practical details and measures. The interinstitutional committee appointed through the regulation in question last met in November 2005 and decided to appoint a working party to look at those issues, so a solution may be nearer than we think.
To conclude, the Commission is very committed to the issue of public access to documents. We have embarked on an overhaul of the regulation, and we have begun to take a closer look at many of the issues discussed in the report. We hope that the European Parliament will continue to help matters along and we expect great things of the general consultation we shall be carrying out between July and October. Public access to documents is about scrutiny and credibility and, when it comes down to it, democracy. It is therefore important for us to continue to cooperate constructively and for us to listen to the general public.
. – Mr President, Commissioner, ladies and gentlemen, I would like to start by saying, on behalf of the members of the Group of the European People’s Party (Christian Democrats) and European Democrats on the Committee on Petitions how grateful we are to Mr Hammerstein Mintz, the rapporteur, and also to Mr Cashman, for the work they have done and for the reports that have resulted from it. They are indeed making a considerable contribution to putting beyond all doubt this House’s willingness to make Europe more transparent.
If you do not mind, I would like, briefly, to say something about the Hammerstein Mintz report’s pre-history. It so happened that we were discussing with our friends in the German Young Christian Democrats just how it can happen that we so often get reports in the national media about certain decisions for which the European institutions are then blamed, even though the Council – which is very visibly present this evening – had an equal hand in taking them. This, combined with the Convention, gave us the idea of approaching, through Mr Brok, the European Ombudsman in an attempt to find out what the position was on this under the European laws that the Council had played a part in adopting.
It is of course, only natural that those who talk a lot about closeness to the public and about the need for the EU to become more democratic, should play an active part in making this a reality. To do so would be to do a great service not only to the esteem in which Europe is held, but also, in this specific instance, to the prestige of the Council and of the European Union as a whole.
Despite the individual issues that Mr Cashman and Mr Hammerstein Mintz have addressed, there is less of a need for action on the transparency and openness front in the Commission and in this House, but certainly a good deal more remains to be done within the Council of Ministers. The way the Council functions does, of course, make this more difficult to some degree, since there are various things that are not as stable as they are in Parliament or in the Commission, but I do nevertheless believe that, in a debate such as this one – without wanting to offend the Austrian Presidency – one ought to be able to expect a much more serious approach to be taken to this. There is no doubt about the fact that not all the information that people might like to have can be made available to them, but the fundamentals of transparency should nonetheless apply. Perhaps, Commissioner, you could pass that message on to your colleagues.
. Mr President, I shall not detain the House by taking up two valuable minutes but would like to commend to the House the very valuable work of Mr Hammerstein Mintz. He has worked very closely with all of us, and on behalf of the PSE Group I would like to say that he has the full support of my group.
If you would allow me, I failed to thank my good colleague Mrs Cederschiöld with whom I worked very closely, as with others, on my report, and I thank the House for its patience.
. Mr President, there is widespread public suspicion of the European decision-making process, and no wonder when ministers meet to make laws behind closed doors. It does not have to be like that. We may never make the European Union perfect, but we can at least make it better. The Ombudsman has given us great moral authority and has added moral authority to the cross-party campaign that exists in this House, which has commanded an astonishing degree of support. In the case of my own country, it has managed to get pro-European Liberals and anti-European United Kingdom Independence Party members united on a platform together in common cause – a unique event.
There is a simple principle behind this: laws should be made in the open. Ministers should voice their opinions, do so honestly and do so in public, so that citizens can know what they are doing and national parliaments can hold them to account.
In signing the Constitutional Treaty, every Head of Government committed himself to that principle: the Council should meet in public when debating legislative acts. But it does not require Treaty change, it just requires an alteration in the Council’s rules of procedure: not even one of 25 votes, just 13 votes – a simple majority – can bring about that quite fundamental change and the introduction of that principle.
The British Presidency came out with some warm words but, at the end of the day, fudged it.
(No!)
Well, they have not changed the rules of procedure, Michael, that is the reality.
The Austrian Presidency now has the opportunity to make the difference. When I put the question to the Austrian Foreign Minister in January, she said: well, we will do what we can, but we are conscious of the delicacy of the matter. Why is it delicate? This is about openness and transparency, a fundamental European principle to which every Head of Government has committed himself.
I look forward to the Austrian Presidency taking the initiative now and putting it to a vote. If the reality is that some Member States – France for example – which are behind the scenes trying to block this initiative, then let them be named and shamed and let them answer to their people and to the people of Europe.
. – Mr President, ladies and gentlemen, what is democracy? Whatever the answers to that question that have emerged over centuries of European history, there is not one single one of them in which public access to the legislative process is not described as one of its foundational principles and as something without which it does not exist. The Council of the European Union is making so bold as to treat a fundamental principle with contempt; it has the sheer nerve to say that that is its own business, its own policy decision, and, with unparalleled cynicism, to reject the openness and transparency required by the Treaty, by claiming that this requirement for transparency applies to a future Union.
The European Parliament cannot do other than find that intolerable. This report touches upon the innermost heart of the crisis of public confidence in Europe. The more I concern myself with this abuse – and I was successful in getting it made one of the main items on the Convention’s order of business – the more it appears to me that the Council is the black hole in democracy, that it the democratic deficit.
This House should do everything in its power to prevent this from becoming a token exercise for the sake of our tender consciences. We are the directly-elected representatives of the European citizens, and we have to make this our business. Grateful though I am for this report, what I propose goes well beyond it: we in this House, as the representatives of the European citizens, should present the Council with an ultimatum, with the end of this year as the deadline. If the Council does not, by then, comply with this fundamental principle of democracy by amending its rules of procedure and conducting its legislative business in public, this House should reject all those of its proposals for legislation that have not been discussed and adopted in public.
. Mr President, whilst the Commission and Parliament probably draw most attention in the European Union, in the final analysis, it is the Council that wields most power. That is where the vetoes are held and where there is scope for deferral for what the Commission and Parliament have decided. It is there that the governments of the Member States do their bartering, where intransparent business interests are protected and where everything is shrouded in much secrecy. The proposed Constitution that was rejected last year by the French and Dutch electorate would have done nothing to change the Council’s powerful role as government and senate rolled into one.
One of the Union’s main democratic shortfalls is the fact that the Council meets behind closed doors. In practice, this makes it impossible for Members of this House or of the national parliaments to be certain that the ministers of their Member States have voted as they said they would. A case in point is the vote on the software patents a year ago, where either the Dutch or the Danish minister had lied to their parliaments about their own voting behaviour. This renders democratic control over decision-making impossible. We should not wait for a constitution to throw open Council meetings – not just legislative, but all meetings – to the public. Further delay will amount to the deliberate undermining of parliamentary democracy.
. It gives me real pleasure to be addressing the meeting today, because we are talking about two documents prepared by Parliament, by Members of this Parliament, by an outstanding member of the Committee on Petitions which I chair, Mr Hammerstein Mintz, and because we are also discussing a report prepared by Mr Cashman on behalf of the Committee on Civil Liberties, Justice and Home Affairs – he is Vice-Chairman of the Committee on Petitions and an outstanding member of it.
One of the starting points of the discussion is the report of the European Ombudsman, Professor Diamandouros, on the openness of the Council’s work. The work of Professor Diamandouros, our European Ombudsman, is also closely associated with our Committee. In addressing you on behalf of the Union for Europe of the Nations Group, but also as Chairman of the Committee on Petitions, I am especially pleased to be able to speak of those three extremely well prepared documents and I would like to congratulate their authors, Mr Hammerstein Mintz and Mr Michael Cashman, on their excellent work.
We have been speaking of openness today. Sometimes you hear it said, though we have not heard such views today, that not everything needs to be open, that there are negotiations, discussions, preparations. Indeed, we agree with this. These negotiations, discussions and preparations need to take place behind the scenes. We are not demanding the sort of openness that would enable us to eavesdrop on what ministers discuss with colleagues in their offices, or ahead of Council meetings. Once the Council begins its debates, however, we want to know what it is debating and who represents what point of view.
There are at least three reasons for demanding such openness. The first reason is simply that we have a right to the truth, and therefore we want to know what the truth is. Secondly, we have a right of oversight. We have a right of oversight as individual Members of the European Parliament and as the European Parliament as a body, and we also have a right of oversight as members and as citizens of the European Union. In addition, our colleagues, the Members of Parliament of the Member States whose ministers speak in the Council, also have a right to know. In other words, both European and national public opinion have a right to know what takes place in the Council.
There is also an issue which is especially close to the heart of the Committee on Petitions, and that is bringing European institutions closer to the citizen. If we say that there is a crisis of confidence in European institutions, it is this openness of debates which should overcome this crisis. In other words, we want there to be confidence in Europe, we want the confidence towards which, I am very pleased to say, the Committee on Petitions and its two outstanding members, the authors of these reports, are working.
Mr President, there is a very simple method of implementing openness in the EU: reverse the procedure so that there is open access to all meetings and documents, unless the opposite is decided. That is the way things are here in the European Parliament, and it is something from which the other institutions can learn. Our committee meetings for the purpose of preparing legislation are open. Why cannot the corresponding deliberations in the Council’s 300 half-secret working parties be opened? Our use of experts is a public matter. Why will the Commission not say who are involved in the 3 000 secret working parties?
The proposal to reverse the procedure received 200 of a possible 220 signatures in the Convention. No other proposals gathered so much support: all the elected representatives in the national parliaments, all but one of the Members of the European Parliament and 23 out of 28 governments. The proposal does not even require a change to the Treaty. It can be implemented by means of a simple change to the Rules of Procedure. Both the Commission and the Council can adopt the proposal by a simple majority: 13 out of 25 Commissioners and 13 out of the 25 countries in the Council. Come on now, Mr Barroso and Mr Schüssel, get matters under way so that people might feel respect for the necessary cross-border cooperation.
Mr President, firstly, I should like sincerely to thank Mr Cashman for his constructive cooperation over the years in the cause of increased openness. The European Parliament has always been the driving force, but I must, in all honesty, also acknowledge that the Commission and the Council have also contributed lately to the really quite huge increase in quality that we have seen over the last five years. We now have a legislative procedure in the EU that, in certain respects, is much more open than that of most national parliaments, my own included.
The purpose of this overhaul is to produce the same rules for all three institutions. I of course hope that, in the long term, the process will rub off on the national bodies. The regulations must be designed in such a way that they can be embraced by the majority of institutions in both the EU and the Member States. Parliament is taking this initiative on openness in order to increase democratic control and produce clarifications when legislation is unclear. The minutes of meetings of the Council must be published when the Council acts in its legislative capacity, which does not mean that details of all the Coreper meetings have to be made public.
Just as in the conciliation process, some scope for negotiation should be guaranteed. Openness should, of course, be applied, however, when decisions on the actual legislation are actually taken. To give the general public access to legal opinions as a matter of course would be to restrict the scope for political action. Either that, or the opinions would be of lower quality. The alternative would be opinions of reduced quality. Parliamentarians involved in a particular issue should, however, be allowed in certain instances to study the legal opinions, once they have undertaken in writing to observe the confidentiality that applies to everyone else who has had a part to play in the matter.
Clear and robust data protection is a basic condition of increased openness. The rights concerned - openness and data protection - complement and reinforce each other. Information given out in confidence must be respected. Nor must we have any retroactive measures in this area. I am convinced that, once the Commission has completed its work, we shall have a fair and balanced proposal. I have every confidence in Mrs Wallström. There must be further development of the way in which people are given access to documents, and the Council must show respect for people and for the democratic process. A lot remains to be done in this area.
I thank Commissioner for being a committed supporter, together with the European Parliament, of making Council meetings public. I can only repeat what was said by those who spoke before me, because everybody talked about the same issue: parliamentary legislation is a fundamental principle of modern democracy, invested with legislative and executive powers. Although there are certain parliamentary chambers in Member States of the European Union – such as the British House of Lords – which are not elected directly by citizens, at Member State level these chambers, too, make their decisions publicly.
Unfortunately, the Council is an exception to this fundamental principle. Within the democratic system of the European Union, this is the only legislative body in the world that legislates behind closed doors. The exclusion of the public and the secrecy do not increase at all the credibility of the European Union. When a particularly important, controversial issue is being discussed, the debate between Member States would be more transparent and more understandable to everybody if the Council conducted the legislative debate in public, during one of the earlier stages of the process. Therefore, I particularly welcome the excellent report of Mr David Hammerstein, the proposals of Mr Michael Cashman and the report of the European Ombudsman in this matter, and I would like to thank them for their work. I would like to remind everybody of the fact that in accordance with the first article of the Treaty on European Union, decisions must be taken as publicly as possible, bringing the European Union even closer to the citizens.
Mr President, according to the EU Treaties, decisions must be taken as openly as possible and as closely as possible to the people. Neither of these principles is being implemented in practice, and that certainly does no credit to the EU. It is not acceptable that the EU’s most important law-making body, the Council, still meets behind closed doors when acting as a legislator. I can just imagine what would happen if the national parliament of a Member State closed its doors when starting to make laws – the parliament would be bound to disapprove of that. In the EU, however, it is still possible to make laws undemocratically.
Greater transparency would make it easier to monitor the European Parliament, and the national parliaments too, and would greatly improve public debate on questions relating to the EU. Today it is very difficult for national parliaments and the public to follow and monitor the decisions made by their own ministers in the Council. This really is no longer acceptable: one part of democracy is transparency.
At present in the EU, people are saying that the Constitutional Treaty should be ratified quickly. I in fact regard it as a lot more important for the EU to promote transparency and for all the EU institutions to do their utmost concerning this, and first and foremost, obviously, the Council. This way, this black hole in democracy could be filled and transparency would be a fact of life in legislation at EU level.
Mr President, I would thank the rapporteurs for their constructive work. I like Mr Voggenhuber’s proposal that we refuse to be accessories to an undemocratic piece of decision-making. Where is the Council? Do they have problems keeping awake so late in the day? It is because they lock themselves in their rooms. If they were to open these up, they would obtain enough oxygen to last them until the evening so that they might take part in these debates too. Why do they not open their doors? Do not politicians welcome any chance to appear on television? Why, I wonder, is the Council passing up the opportunity to do so? Like the entire population of Europe, I wonder what they are doing. There is an easy way of remedying the situation: open the doors so that we can see what is happening. I am relying on Mrs Wallström to lead the EU into the twenty-first century and wake the Council from its twentieth century sleep. I feel it is important for us to remind the Council that, if they do now open up their meetings, it must not be in order to get together formally for just an hour and then to take a four-hour working lunch, in which case openness would become a chimera. We are also relying on the Council to eat quickly and to take their decisions openly and over an extended period.
– Mrs Wallström, ladies and gentlemen, we believe that the right of access to documents is one of the most important rights enjoyed by Europe’s citizens.
The EU has made an increasing number of documents available to the public. There have been a number of problems, however, particularly in relation to the inadequate implementation of Regulation (EC) No 1049/01. Accordingly, Parliament has, rightly, repeatedly stressed the need for a review of this regulation, with a view to improving it and strengthening EU legislation in the area of transparency.
We have done so because it is crucial to stress the idea of the citizens belonging to and identifying with the European project. For this to happen, there must be a decision-making process based on transparent, open negotiations, and proper cooperation between the institutions, without any unwanted secretiveness. This amended regulation must also form the legal basis for establishing rules, good practices and inter-institutional agreements designed to improve the drafting of legislative texts and to ensure that final legislative texts are accessible.
I wholeheartedly agree with Mr Cashman, who has once again done an excellent job, when he says that the fact that Parliament does not have a clear legal basis for access to classified EU information runs counter to the democratic principle on which the Union is based.
It is also regrettable that the institutions do not have a shared approach on how to manage, share and store various kinds of document. Improvements have undoubtedly been made, but there is still no great coordination between the institutions, especially as regards documents relating to interinstitutional processes. There should also be clear rules on access to administrative documents.
I shall conclude, Mr President, by turning to an issue that especially affects me as chairman of the temporary committee analysing the CIA flights. I wish to express my regret at the omission of the issue of access to documents that the Member States classify and make available to the Council.
Mr President, the UK Independence Party is probably going to be helpful for the first time ever, so it is nice to be able to make my one-minute speech. We have repeatedly condemned the Council for its lack of transparency. The remedy is very simple: to change the Council’s rules of procedure, as Mr Hammerstein Mintz makes clear in his report. Such a move would certainly ensure that in future the British people could see when British ministers renege on what they have pledged before entering such meetings.
But that is not enough. The Commission will remain as the unelected government of the EU, formulating and dictating laws without any democratic mandate whatsoever. Meanwhile, this Parliament continues farcically pushing through vote after vote on dubious shows of hands. Above all, France and Holland’s democratic rejections of the failed EU Constitution are viewed with complete contempt by the Council, Commission and Parliament alike. So let us stop lecturing the rest of the world on democracy. Throw open the Council’s doors, and the Commission’s too.
Mr President, I warmly congratulate Mr Hammerstein and the Commissioner on their efforts finally to democratise the meetings of the Council, to open up the doors of meetings in which legislation is passed without the citizens being provided with all the necessary information.
I must point out that, in my country, Spain, which voted in favour of the European Constitution, that was one of the arguments most accepted by the citizens: the possibility of democratising the meetings of the Council and assessing all of that information.
I therefore support the rapporteur’s proposals, particularly with regard to the publication of all of this information, including everything relating to successive presidencies, on the Internet and in all of the official languages of the Community, preventing any restriction of communication.
There is little point in publishing all of the information, in opening up those doors, but just in two or three languages, as it appears certain institutions are currently suggesting. Transparency also requires that what is communicated is understood, that it is understood by all of the citizens. We must therefore urge all of the institutions that are in favour of the democratic transparency of the Council to do everything within their capacity to guarantee that transparency in all languages.
Mr President, I wish to begin by making a few comments about Mr Knapman’s absurd remarks. He said that the Commission is an unelected government. Of course, everybody knows perfectly well that it is not a government at all. Would you like it to be elected? Would you like it to be a federal Europe with an elected government? Come on, which way are you facing, Mr Knapman? Then he uses this ridiculous word: the Commission ‘dictates’ laws. It does not dictate anything: it gets its powers from the Council and Parliament. Just tell the truth to the British public – that is all we ask. I am going to abandon Mr Knapman now.
The ALDE Group is totally supportive of these reports and we want more openness. Under the British Presidency we fought very hard to persuade Mr Blair to do something. In his usual way, there were big words and promises but very little action in the Council of Ministers under the British Presidency, which was very sad. We want the Council to legislate in public. It is perfectly clear and simple: only North Korea and Beijing behave like the Council of Ministers in Brussels. That must change if we want the public to understand what is happening in Europe.
Secondly, we want legal opinions drafted within the framework of a legislative process to be public, not just to parliamentary committees but also to the public, whom we represent.
I have run out of time. However, we will all vote in favour – I hope even Mr Knapman.
Mr President, having worked for six years at the Finnish representation and the Finnish Foreign Ministry – in other words, the Council – and three years in the Commission as a civil servant, I do not know if I am a liability or an asset in the discussion – probably a liability, and I address that to Pekka Shemeikka and all of his friends from the Council!
I have several points. My first point is that we are dealing here with two separate but interlinked issues: access to documentation and openness in the Council. If Mr Cashman will excuse me, I am going to focus on the latter. Sometimes I have a feeling that we are a little hypocritical in the debate because, if we look at national parliaments, many committees are never open. We are much more open than national parliaments, so we must bear that in mind.
My second point concerns the opening-up of Council meetings. It is a long story beginning with the Trumpf-Piris report in 1999, then there were several Council conclusions in 2001, the Constitution in 2004, and a Council decision in 2005. It is an ongoing story, but we are not getting it. I personally think it is a fantastic idea to open up the Council meetings. We all know how ministers use the EU as a scapegoat. First, they tap each other on the shoulder in the Council meeting and say: ‘Good compromise’; five minutes after that they go in front of their national media and say: ‘We could not do anything’. We need to open up the Council when it legislates and the sooner we do it the better.
A separate point is that, having sat through hundreds of hours of Council meetings, I can say they are probably the most boring meetings that you can get. Openness would liven up the debate in the Council, because people often come and read prepared documents. It really is boring and if we open it up it would be a bit better.
My next point is about Coreper. Let us be honest: I do not think that Coreper is ever going to open up and I do not necessarily think that is a bad thing.
I would like to finish with an unrealistic proposal, which is rather like Mr Voggenhuber’s proposal. What we should have is the Council meeting in a chamber without assistants next to them and in complete openness. That would be a truly open and transparent Council, and that is what we need.
Mr President, a lively, public, political debate on concrete issues is the basis for creating a European political space. By having one of our law-making institutions meeting and deciding issues in private, behind closed doors, we are denying the creation and the birth of that political space.
I do not underestimate the problems of communicating such a debate to a population of 450 million with over two dozen languages, but we do have the technology today: we have satellite TV, radio, webcasting, a vast range of communication tools which we can use, and I do not believe that cost should be used as an excuse, because the cost of not doing it, the cost of not having an open, public, lively debate in Europe is the failure to create a future for Europe.
On 22 April the Competition Council will be meeting behind closed doors to decide on the future of the Services Directive, a directive in which millions of European citizens have taken an active role and active interest. That debate should be in public.
I am glad that the European Union institutions are becoming increasingly open and transparent, but we must remember that providing access to documents and ensuring the openness of Council meetings is not a favour which European Union institutions may but need not grant to European citizens. It is rather a legal and moral duty, in keeping with the basic principles of good management of public affairs, or what is known as good governance, because it will enable us gradually to overcome the Europeans’ alienation from the European Union institutions and their growing euroscepticism, and do away with the sort of jokes that say that all we deal with here is the symbolic curvature of the banana.
If the European Union is exporting and wishes to export its basic democratic values associated with the protection of human rights and the values of good governance, it must itself become the best example of these values. However, speaking from the perspective of the post-communist new Member States, but also of states aspiring to democracy and states in transition, I must conclude with regret that, due to their limited transparency, European Union institutions are still not the best example to follow. Therefore, we most certainly need new regulations which will particularise the duties of European Union institutions and will provide a clear and precise definition of the circumstances in which access to documents and to the records of Council meetings may be denied.
However in practice tracing most information represents a major problem. To obtain access to a document, one needs first of all to know that it exists. The next important aspect of ensuring the greatest possible access and openness of the meetings of European Union institutions is limiting corruption, conflict of interest and all ambiguities as well as accusations of lack of objectivity in decision making. How often have we heard accusations of biased decision-making by the European Union institutions, of following unclear principles...?
– Mr President, ladies and gentlemen, ultimately the debate on the openness of meetings of the Council is a debate on democracy. I cannot but agree wholeheartedly with the recommendations by the Ombudsman and the proposals by Mr Hammerstein Mintz or my friend Michael Cashman.
The lack of information for voters on the positions defended by the representatives of their governments at European Union level is creating a grey area as to who is responsible for the decisions relating to their daily lives. Governments find it convenient to blame the Union for decisions which are not in their interests and to claim the merit for decisions which benefit their country.
Democracy, however, requires knowledge, judgment and reaction. The lack of knowledge about the positions of governments in the Council also deprives national parliaments of the facility to control the governments of their states on European issues.
Ultimately, the question of the transparency of the Council brings us to the fundamental question of whether or not we want a European public opinion, a public opinion capable of expressing its satisfaction and its displeasure, capable of sending a message to the European institutions and capable of forcing the Council, as the rapporteur rightly notes, into the collective responsibility of its ministers.
This can indeed be the course of European unification.
Mr President, I would like to thank all of the members of the Committee on Petitions – a very important parliamentary committee – for their help, in particular its chairman, Mr Libicki, and its vice-chairman, Mr Cashman.
In short, I believe that this debate has demonstrated that this House is clamouring for transparency. Nevertheless, this demand is being met with deaf ears, an autistic response, and even no response at all. There are plenty of words, but no deeds.
Reflecting on Mr Voggenhuber’s proposal, I am wondering whether we really have to go as far as a parliamentary strike in order to achieve a minimum degree of transparency in the European Council? Or are we going to carry on holding these debates every year, every two years, with Parliament expressing a unanimous position, with no response from the European Council, with no firm initiative from the Commission, without the person on the street seeing it?
It is all very well that opening up the Councils was approved in October, Commissioner Wallström, but the person on the street has not seen anything, ministers do not appear on the television debating, there is no visible debate.
We must make European political debate visible, we must make the debate in the Council politically exciting, not just the debate in Parliament. That is what we are calling for, and I believe that we must adopt concrete measures and proposals and not just fine words.
– Mr President, Commissioner, please accept my apologies for only just having arrived, but the meeting of the Committee on Foreign Affairs has only just come to an end. I am glad that this report has been produced, for it is an important step in the right direction. We would not need to discuss this report if the Constitutional Treaty – in which this is one of our most important aspirations – had been ratified. If policy is to be legitimated, then transparency is a crucial issue.
This means – no more and no less – that we have to answer the public when they ask who and when is responsible for what, when decisions have to be taken. If one of the legislative bodies, namely the Council of Ministers, does not conduct its legislative business in the open, then we will end up with a problem. One possible answer during the period of reflection in which we find ourselves might be to open the doors to the public.
I am of course well aware that there are limits – not least where COREPER is concerned – to what can be done in the open, and of the possibility of negotiations being hampered by being conducted in the public eye. It may well be that the rapporteur and I do not agree on what these limits are. I really do beg you, Commissioner, Madam Vice-President, to join with us in taking this initiative and achieving progress in this area.
I would also like to express my gratitude to the European Ombudsman for the positive line he has taken in his report, for what sparked this off was a petition submitted – with help from me – by the North Rhine-Westphalia Young Christian Democrats, and we are glad that it is pressure from young people that has made possible a debate of this kind, one that will open the door to more transparency and more democracy.
The debate is closed.
The vote will take place tomorrow at 12 noon.
We have already come a long way in opening the Council to the light of day, but we must go still further and I therefore welcome the thrust of this report.
The Council used to deliberate all the time behind closed doors, with no right of public access to documents, and did not even publish the results of its votes, thereby making it impossible for national parliaments to see how the ministers representing their country voted. Over the last few years, that has changed significantly, thanks to pressure from the European Parliament.
Now, the Council at least publishes the results of votes, grants access to most documents and, thanks to the initiative of the UK Presidency last year, deliberates on codecision legislation in public. It is now time to go further and to establish the principle that all the legislative activity of the Council should be in public, as it already is for the other chamber of the EU’s legislature, the Parliament.
The Austrian Presidency must, as a matter of priority, throw open the meetings of the Council of Ministers to the public. This House, as co-legislator, meets and votes in public, and all meeting documents are posted on the Internet. This allows everyone, all organisations, media and national politicians to keep an eye on us if they so wish. I cannot see why the Council cannot do likewise.
The Council conclusions of 21 December 2005 on this subject lack boldness in this respect. It is precisely in those areas where the Council decides only by unanimous assent that it is important that both the vote and the debate take place in public. Only in that way can we put an end to the backroom deals. That is not difficult, since not even a change in the Treaty is required to open up Council meetings. All that is required is a change in the Council’s Rules of Procedure.
It is no longer appropriate for the Council to keep taking most of its decisions behind closed doors. Moreover, access to documents of the institutions must be improved. The European citizens who rejected the Constitutional Treaty in the summer of 2005 have demonstrated the need for a more transparent and more democratic Union.
The next item is the report (A6-0051/2006) by Mr Papastamkos, on behalf of the Committee on International Trade, on the assessment of the Doha Round following the WTO Ministerial Conference in Hong Kong [2005/2247(INI)].
– Mr President, we are sorry that the competent Commissioner, Mr Mandelson, is not present. The weighing of obligations is an objective exercise and, in all events, the onus of it is upon the chooser. We are, of course, delighted that the Vice-President of the Commission, Mrs Wallström, is present.
The successful conclusion of the current negotiations within the framework of the World Trade Organisation constitutes a major challenge to the global community, given that it is expected to strengthen significantly the global economy, growth and employment. It is also expected to make the international trade system fairer, more balanced and more effective, for the benefit of all trade partners.
Ladies and gentlemen, the agricultural sector has, so far, been at the epicentre of the negotiations. Nonetheless, the Union continues to come under pressure, even though, as we know, it submitted a very important offer concerning market access last October. Suffice it to say that the European Union is, globally, the biggest importer of agricultural products from developing countries.
The general framework of limitations on duties must be evaluated in conjunction with: firstly, the important offer made by the European Union to eliminate the Community export refund system, secondly, the drastic reduction already made to internal Community aid and, thirdly, the comparatively disadvantageous position of European farmers and producers due to their obligation to comply with stricter rules.
I believe that further unilateral EU concessions at this stage would clearly jeopardise the implementation of the reformed CAP and be of little or no benefit to those countries for which the development agenda has been designed.
Development should not be confused with the single-sided advancement of the interests of large agricultural exporters. At the same time, substantial progress is needed in other important sectors, which are sectors of offensive interest par excellence to the European Union, third industrialised countries and developing countries.
On ΝΑΜΑ, the final agreement should guarantee new, real market access opportunities through substantial cuts in applied rates in both developed and dynamically developing countries.
In services, further substantial liberalisation is needed with, of course, full respect for national policies and the right of the Member States to regulate their public services.
Emerging economies need to take their share of responsibility and contribution. It is precisely these countries that maintain the highest levels of protection and hold the key to the development of the poorer countries through the promotion of South-South trade.
The differentiation between developing countries is not only fair, but is also required for the benefit of the weaker developing countries. The full exemption of all developing countries from the need to make commitments would operate as a disincentive for reforms and for addressing the endogenous factors behind their delayed development.
On the other hand, I believe that externalisation and the more active participation of developing countries in multilateral negotiations, commensurate with their level of development, would contribute to the more effective integration of these countries in the global economy. Of course, the necessary precondition is the granting of adequate targeted technical assistance in meeting their new obligations and effectively implementing WTO rules. Guaranteeing an ambitious and effective Aid for Trade programme is particularly important.
The failure of the multilateral negotiations and, by extension, the return to bilateral regional agreements could lead to an unequal process of liberalisation, uneven development and uncontrolled trade disputes. The European Union is rightly remaining by its commitment to the multilateral approach of trade policy and its support for the WTO, as the organised expression of world trade governance.
. Mr President, I should like to thank the rapporteur, Mr Papastamkos, and pass on apologies from my colleague, Mr Mandelson, who would have preferred to be here personally, but came back today from Rio, where he spent a couple of days trying to come closer to a common understanding with his counterparts from the United States and Brazil, as well as with Mr Lamy, the Director-General of the WTO.
Mr Mandelson asked me to update you on how he sees the state of play on the round in light of this weekend’s events. Unfortunately, the talks in Rio did not lead to a significant breakthrough. However, they were an important further step to get a better understanding of each other’s positions. We need to understand the pressures on, and aspirations of, our partners. It is not about forcing others to move to our position. It is about understanding where everybody stands and then seeing how our positions can be brought to meet in the middle in a way that brings sufficient gain to all of us. There are still differences, but key players are not talking over one another’s heads as much now. There has to be simultaneous movement now.
As far as the timing and the deadline to agree on arrangements for agricultural and non-agricultural market access by the end of April is concerned, that is still a possibility. However, the contours of the potential deal are not yet fully there. Mr Lamy summarised the state of play after the Rio meeting by calling on Brazil to be prepared to open its industries to foreign competition and by calling for the EU and the US to sweeten their offer to open farm markets. That shows that the European Union finds itself in a better position than it was before and in the immediate aftermath of the Hong Kong Conference.
Members now realise that an advance on the EU’s agricultural offer is not currently in the making and that the success or failure of the round cannot depend on that one factor, but on overall balance. The equation to solve between the competing interests of the WTO members is not easy. However, our objectives and our ambitions remain unchanged: creating genuine new business opportunities in agricultural and industrial products and services in developed and advanced developing countries, as well as contributing to development; restructuring trade in agriculture; and strengthening multilateral rules.
We can only attain our objectives through a broad and ambitious round. We are paying into the round with proposed real reductions in agricultural tariffs, as well as trade-distorting subsidies, if these are matched by real cuts in industrial tariffs and genuine additional services liberalisation by those who can contribute. We also need to preserve the single undertaking outside of agriculture and industrial goods.
In that respect we would to thank Mr Papastamkos for his excellent report. We thank you for the support for an ambitious and a genuine development Round. We agree with the approach taken by the rapporteur, who has underlined the need to make progress on all issues in this wide-ranging agenda, with a clear emphasis on the objectives of poverty reduction and sustainable development. We very much appreciate the support of this House in pursuing them. However, by referring to a genuine development round, let us not fall into the trap of simplification and generalisation that dismisses the fallacy that agricultural liberalisation would only be a magic recipe for development.
As laid out in an interesting study by the Carnegie Endowment, the bulk of the benefits of agricultural liberalisation are limited to developed countries and a core group of highly competitive farm exporters, especially Brazil, Argentina and South Africa. Other elements should be taken into account such as the impact of preference erosion in poorer developing countries. For all those reasons, the key gains for developing countries in the DDA lie not in agriculture, but in trade in industrial goods, especially in labour-intensive industries such as shoes and textiles.
Another fallacy which your report rightly breaks is that within the developing country group all countries are equal. They are not. If we want this round to truly deliver its development potential, then that needs to be taken into account. Contributions to the round should be based on capacity to contribute. Developing countries do not have identical interests and capacities in trade. That is a matter of common sense. We accept that developing countries should, as a general rule, contribute less in terms of market access than developed countries. However, advanced developing countries should provide a meaningful contribution through genuine new market access in non-agricultural market access and services, albeit less than developed counties. They should only do two-thirds of what we do. That is what we call the principle of less-than-full reciprocity.
As for other developing countries, we agree that they would take up fewer commitments in line with their level of development or, as far as least-developed countries are concerned, even no commitments at all.
We need to continue to work for trade justice. One of the main achievements of the Hong Kong Ministerial Conference last December was the acceptance by other developed countries to follow the EU way of granting a duty-free, quota-free access to products originating in least-developed countries. But, as you report rightly points out, it is to be regretted that the decision still allows rich countries to exclude 3% of tariff lines.
Since we are approaching the end phase in this round, we now need to deal with all negotiating areas simultaneously. That requires an intensification of quiet contacts with key partners – like the meeting held last weekend in Rio – to map out potential final packages. At the same time we must continue to reach out to the entire WTO membership, in particular the LDCs and the mid-range developing countries, to build multilateral consensus. Mr Lamy has a crucial role to play there.
The final deal must serve the interests of all WTO members and especially the least-developed countries and the other weak and vulnerable members. Even though this is becoming increasingly challenging, we will continue to work towards deadlines agreed in Hong Kong, such as that concerning agreement on the arrangements for agriculture and industrial tariffs by the end of April. At the same time we will ensure that other issues in this round that will take longer, such as services, rules and geographic indications, remain part of the single undertaking.
We will continue to inform you and listen to your views on the major developments in this round.
. Mr President, Commissioner, first of all, I should like to congratulate Mr Papastamkos on his excellent report. As draftsman of the opinion of the Committee on Development, I am pleased that the development component has been given the prominent position that is its due.
That trade can make a contribution in the areas of development, poverty reduction and achieving the Millennium Objectives is not a matter of dispute. It does remain a tricky subject, though, because whilst the interests of the different countries do not always run parallel, law and order do remain important in world trade. Everyone benefits from fair rules in trade. That is why the multilateral trade framework remains of vital importance, particularly in the case of developing countries, and that is why we must make an all-out effort to finish this year’s Doha round on a positive note.
I was hopeful of this, but am now growing increasingly worried. We are nearly four months down the line and hardly any progress has been made, and Rio has not yielded enough results either apparently. A great deal is left to be done in many areas, including, as the Commissioner has already pointed out, the working out of a special and differential treatment for support to the least developed countries, in particular, to enhance the trade and negotiating capacity with regard to trade-disruptive subsidies, such as internal support, etc. These topics need to be further negotiated and none of this should depend on a result in agriculture or Non-Agricultural Market Access (NAMA) alone.
Mr Lamy warned us recently that failure to achieve the three key targets by the agreed deadline of 11 April is a recipe for the round’s failure. He mentioned in this respect internal support, market access for agricultural products and industrial tariffs. Europe, the US and more developed developing countries should shoulder their responsibility in this respect.
I am still hopeful of a positive outcome this year. Europe’s commitment is solid, but without efforts on the part of all key players, no result can be achieved at multilateral level that can make or break the weaker developing countries. Let us continue to work for a successful round with a good result, especially for the sake of the poor countries.
. As representative of the opinion of the Committee on Economic and Monetary Affairs, I would like to point out that the report presented is more balanced than documents on a similar theme which have been debated previously. However, regrettably, this report and frequently the talks themselves fail to devote sufficient attention to solving European Union services sector problems in trade, while the European Union services sector accounts for 70 per cent of the European Union's gross domestic product. To emphasise this sector's importance and its importance for international trade services, I will just touch on two aspects. This affects financial sectors in particular. In developing countries, the lack of opportunity to take advantage of various progressive financial products, especially for small and medium business, where the largest proportion of these countries' populations are employed, hinders the modernisation of their economies and the transition of labour from agriculture to areas of higher productivity. On the other hand, the institutions of the European Union cannot exploit the potential of the huge financial services industry. We are very competitive in this area. And we are encountering problems when trading with developing countries in agricultural products. That is, in truth we must strive to change the structure of trade so that it is easier to work and so that a more modern economy is a more modern global economy. That is, we ought to encourage trade in financial services, which would allow developing countries to modernise their economies and would in turn make the international trade structure more effective. Of course, this means that we must discuss the introduction of standards covering the regulation of trade, company management and the regulation of financial services.
. – Mr President, Commissioner, I would like to start by extending the warmest of thanks to my colleague Mr Papastamkos for his report and for the clear and explicit views on what sort of result we would like to see emerge from the WTO.
The Committee on Agriculture and Rural Development, too, would like to see a successful conclusion to the Doha Round – but not at any price. It is not acceptable that the few should get all the benefit while many others are left behind. What we need is fair trading conditions. I welcome the report’s insistence on the necessity of a fundamental reform of the WTO. It is not enough for the WTO to be given the main objective of extending trade. Environmental standards, consumer protection standards, animal welfare standards and social minimum standards must also be laid down as goals for the WTO. It is not acceptable that the ultimate winners from the WTO negotiations should be those who plunder nature and exploit people.
It is unfair that European farmers engaged in food production should be required to comply with one requirement after another, while such requirements do not apply to imports. Helmut Kohl, the former German Federal Chancellor, once said that he would like to see apply to food imports what already applied in the case of the motor industry, with cars from Japan, the USA, and Korea being allowed to be imported into Germany, but allowed to be driven on the roads only if they comply with the high technical standards that are imposed here. If foodstuffs meet the same high standards as we European farmers do, then we need have no fear of global competition.
We are perfectly happy to face up to this competition once we have an outcome with many, rather than the few, sharing in growing prosperity.
. – Mr President, Commissioner, ladies and gentlemen, I would like to extend warm thanks to Mr Papastamkos for the clear guidance he gave when in Hong Kong. We can count ourselves fortunate that, in Hong Kong, a political framework was achieved that now, , determines the form that the negotiations in Geneva will take. Politics has, after all, achieved something, but it is now for the experts in Geneva to work out the substance, and we can only hope that they do it as quickly as possible. We know that that will not be easy, but we are under a certain pressure of time, without which, as a rule, solutions are not arrived at in this area.
For the small and medium-sized enterprises, of course, the primary concern is with the opening up of the market, which should be ambitious and, above all, founded upon mutuality. I believe that it is in this area that the ‘development box’ – a programme for SMEs, designed to bring together small family-run businesses in the developed world and in the least developed countries – would be a good way for both sides to be successful in the future.
For that, of course, we need the parliamentary dimension in the various WTO countries. As we know, every parliament includes both government and opposition, and it is the opposition that could make very considerable headway where these issues are concerned, for, in the least developed countries, the opposition and, of course, the media, are of particular importance when it comes to making progress in negotiations.
Finally – and this, I believe, is not without significance – there is the trans-Atlantic relationship. This is where talks are needed, particularly with regard to agriculture, and I can do no other than concur with Mr Deß. We need a framework here that promises a winning chance for all. We need the world market, and so may it be in future too.
. Mr President, Madam Vice-President, ladies and gentlemen, I would like firstly to congratulate Mr Papastamkos on his report and thank him for the willingness and cooperation he has demonstrated with a view to maintaining this House’s coherence and the general approach it has taken since the beginning of the Doha Round.
Our group will propose a few minor changes and then support his work tomorrow.
The results in Hong Kong were modest — we debated this back in January — but a road map was drawn up, with established time limits, the first being this 30 April.
Ladies and gentlemen, I would like to focus my speech on our course towards Geneva. It is encouraging that the negotiations have been rebalanced and that the discussions are no longer exclusively about agriculture. Progress is being made in terms of NAMA, services and trade facilitation, and development issues.
We still want this Round to close at the end of the year with an ambitious and balanced agreement in all fields of the negotiation. We fully support the Commission’s strategy and we still defend the principle of the single undertaking.
Success essentially depends on the political will and flexibility of the big players. The time has come to move ahead. We are counting on the negotiating skill of our competent Commissioners to persuade the United States to present new proposals with regard to internal aid to their farmers and to the emerging countries, in particular Brazil and India, to be flexible in terms of their positions and to present proposals leading to a genuine opening up of their industrial markets.
With regard to NAMA, bearing in mind that the Swiss formula has been chosen, an appropriate number of coefficients should be defined and the principle of less-than-full reciprocity applied, in order to ensure that the developing countries can protect their fragile industrial sectors and that European industry can strengthen its competitive position in access to the industrial markets.
In the field of services, we must continue in the direction embarked upon in the recent plurilateral negotiations and the requests presented on 28 February must be accompanied by serious revised offers on 31 July, always bearing in mind that a balance must be maintained between the liberalisation of the markets and the member countries’ full right to regulate activity in this sector, particularly in the field of essential public services.
Commissioner, in Hong Kong, we parliamentarians had a magnificent view of the bay, but we had to use binoculars in order to follow the work of the Conference. There is a gorgeous lake in Geneva. I hope that the same thing will not happen there.
We know that we can count on the Commission’s support and logistics to ensure that the European Parliament’s delegation is given its proper place and that it is fully involved and informed throughout the negotiation process.
. Mr President, I wish to begin by formally thanking Mr Papastamkos for the approach he has taken to this work. His approach has allowed us to reach right across the Chamber in order to produce a very fine piece of work that I believe moves this issue forward for Parliament, the Commission and the European Union as a whole.
The WTO has taken concrete steps to improve the transparency and democratic participation in its decision-making processes, yet there remain basic flaws, which many of my contributions to this report have sought to address.
In Hong Kong some 450 meetings were organised, yet elected observers were invited to just a handful of them. Only two featured the whole WTO membership and the majority were exclusive and secret ‘green rooms’. This may make for efficient negotiations, but leaves little opportunity for public oversight of the most vital institution in the global trading system. This culture of closed decision-making is a major setback in the fight to peel back the layers of secrecy, one which parallels our own struggle with the European Council. Whilst conference leaders congratulated themselves on a transparent and bottom-up process, there are no records or minutes of these meetings. Who said what, which countries were invited or present, will never be known by the public. These concerns only increase with the organisation of mini-ministerials and ‘super green rooms’ where the majority of developing countries are either uninvited or unable to attend.
Increasing membership and consensus-based decision-making, whilst seemingly more democratic, still does not compensate for the influence of industrialised countries compared with that of their developing counterparts. Despite over three-quarters of the membership being developing countries, the WTO still pits heavyweights against flyweights.
Lack of access led to the collapse of talks in Seattle and Cancun when ministers exercised the democratic right and said ‘no’. Yet lessons were not learned. The 2005 talks were still structured so that discussions took place in different sites at the same time. This benefits the large EU and US delegations, but leaves some developing countries’ ministers – those unable to split themselves in two – feeling helpless, often knowing less than the omnipresent NGOs and corporate fat cats.
NGOs have forged a greater role for themselves in the WTO negotiations on the basis that they represent civil society, but do they? Who are their constituents and how can they possibly benefit from narrow, single-issue-driven campaigns? More importantly, how can democracy prevail when non-elected NGOs enjoy more privileged access to the key players than democratically elected representatives?
The Commission may have made conscious efforts to communicate with observers in Hong Kong, but that is no substitute for the direct input of elected parliamentarians to redress this clear democratic deficit.
– Mr President, Commissioner, ladies and gentlemen, what the Doha round was in essence about was the need for trade to support and promote development. Making this a normative requirement was a milestone in the history of international trade relations, and it was and is the right thing to do. What that means is that the continuation of the talks must be considered from the perspective of development.
This is what makes it all the more alarming that the renowned Carnegie Foundation should now come out with a report pointing out that the development content of the current round is virtually nil. We must take this analysis, and this judgment, very seriously, and in the light of them it is incumbent upon the Commission, in the negotiations, to use what is termed ‘special and preferential treatment’ as a way of finding and supporting flexible solutions for the developing countries.
What matters now is that what came out of Hong Kong should not be made any worse in the current negotiations. That is why we Greens reject the proposal put forward by Mr Papastamkos in his report that the number of coefficients in the Swiss formula be kept as low as possible. That, in essence, goes against the spirit of the Hong Kong compromise and would deny the developing countries greater scope for independent development, yet it is this flexibility that they need, and I call on the Council and the Commission to disregard proposals of this kind and to adopt a negotiating strategy that is favourable to development.
. – Mr President, Commissioner, I, too, wish to thank Mr Papastamkos for his report. The large number of amendments tabled in committee testifies to the fact that there can be very different views of the value of accommodating differing interests and, of course, of setting a variety of priorities.
Turning to agriculture, it is clear that the common agricultural policy is in need of reform, although it must retain its multifunctional character, one of the consequences of which is that farmers in the European Union must continue to receive support, while care must, however, be taken to ensure that grants for socially and environmentally sustainable regional development must be put to work in rural areas rather than big agribusiness and the banks being given preferential treatment. I might add that I do not regard the European Union’s offer to abolish its export subsidies by 2013 as part of CAP reform as being particularly generous; indeed, it is no more so than the cautious reduction in internal support.
As for NAMA, I regard the Swiss formula for non-agricultural market access, as currently proposed, as utterly inadequate, for ‘equal’ is not the same thing as ‘fair’. All states, and developing countries in particular, must be accorded the right to industrialise themselves at a speed of their own choosing, which means that they must also be allowed to protect vulnerable industries. Moreover, let me sound a strong warning of the negative economic consequences that the sudden breaking off of customs revenue can have for such countries, since customs duties are often a vitally important source of income for their state budgets.
As for services, the same applies to them, albeit to an even greater degree. During the past week, no less a person than Pascal Lamy, the director-general of the World Trade Organisation, has once more confirmed that the GATS rules allow all states the free choice as to whether or not to liberalise their services markets, and, should they wish to do so, to do it as and when and to such an extent as they shall themselves choose. Not even Annex C of the ministerial statement can, or should be allowed to, interfere with that in the area of services of public general interest such as education, culture, health, infrastructure and energy.
If I may move on to preferences, it is the case that the report addresses the problem of the erosion of preferences and the falling prices for raw materials, but this is where Parliament, in view of the expiry of the ACP/EU agreement, should additionally insist on greater emphasis being placed on the development goals in the course of negotiations on economic partnership agreements.
Then there is democracy: as regards the democratic dimension, what I regard as definitely necessary is greater consultation – not only within the Inter-Parliamentary Union, but also with this House, with national and regional assemblies and with the public.
TRIPS: I welcome the agreement on the amendment of TRIPS to give the developing countries better access to medicines, but I do not regard it as sufficient. If all people are to be guaranteed access to medicines, then further changes will be needed in respect of mandatory licensing.
. – Mr President, we are debating the report of Mr Papastamkos on the assessment of the Doha round following the WTO Ministerial Conference in Hong Kong, which took place in 2005. Even the preparations for the Conference and the action taken during that period by the Commission and the Council caused great concern in the European Parliament, especially in terms of the future of agriculture in the European Union. I should like to draw Members’ attention to two facts relating to that period.
Firstly, on 18 October, at the European Union Foreign Ministers Meeting, Commissioner Mandelson said that the European Union must make concessions to other countries during the WTO negotiations, because the European Union will gain more on the export of industrial goods and services than it will lose on weaker protection of agriculture. This statement suggested that there may be a wish to sacrifice the interests of EU agriculture in return for vague gains in other areas.
Secondly, in December 2005, before the relevant reports were adopted by the European Parliament, the Commission and the Council hastily announced a reform of the sugar market, which will probably not help the poorest countries exporting sugar to the European Union, but will deliver a painful blow to the European Union’s sugar beet growers, especially those in the new Member States.
Those two facts demonstrate that before the Hong Kong conference took place, the Commission and the Council wanted to show the world their willingness to offer concessions during the negotiations, especially in agricultural matters. As it turned out, other WTO members have shown no such far-reaching desire to offer concessions, and what is more, they have blamed the European Union for the lack of progress in the negotiations.
It seems therefore that during continued negotiations, which will take place in 2006, European Union institutions will have to abide by the following principles in relation to agriculture: concessions made during WTO negotiations must not undermine either the food self-sufficiency of the Union nor the European model of agriculture, nor its multifunctional character. Offers of agriculture concessions must be conditional and must be withdrawn if there are no satisfactory offers from other WTO partners during the negotiations that follow. Thirdly, because of the considerable reduction of duties on agricultural products, only products not associated with economic, environmental or social dumping practices should be granted free access to the European Union market, whereas agricultural products produced in conditions involving breaches of human rights and of international treaties on environmental and animal protection must be subject to additional charges or special protection clauses.
Since the costs to be incurred by European farmers in ensuring the appropriate animal welfare standards have been assessed at approximately EUR 10 billion, we must demand that animal products originating from outside the European Union meet similar standards.
. Mr President, when all else was gone and Jack sold the last cow from what had once been his family’s thriving farm, he at least got a handful of beans. In the Hong Kong Ministerial Conference Commissioner Mandelson made significant concessions on European agriculture in exchange for, I suppose, the hope of concessions in non-agricultural market access from the other big economic powers but, as we know, they did not concede much.
In the exchange of agriculture for services, Irish sugar beet farmers have lost their crop, and we have now lost the last of our sugar factories, in Mallow, in my own constituency, which closed just two weeks ago.
Irish farmers are worried that beef and dairy will be sacrificed next, in an effort to get trade concessions in services. Commissioner, when Mr Mandelson trades off the last Irish cow, what do you expect we will get? So far I cannot see that we have obtained very much.
Mr President, although the current round of multilateral trade negotiations has been going on since 2001, the ambition to conclude them this year looks increasingly unobtainable, certainly if we judge it by the incremental effect of Hong Kong. Hong Kong failed to make any substantial headway on the liberalisation of the international trade in services or non-agricultural market access. The EU got nothing that matters in return for its commitment to eliminate export subsidies by 2013.
This concession, which comes on top of the pain of CAP reform, involves sacrifice for Europe’s rural communities. For example, in Northern Ireland our milk production industry is heavily reliant on export refunds available on whole-milk powder. This concession should be taken off the table in a short period of time if there is no reciprocal response on non-agricultural market access and on services.
My second area of concern is the lack of real democratic control over what is negotiated on our behalf by the Commission. As one of the terms of EU membership, each state surrenders control of trade policy to Brussels so that no Member State can independently negotiate trade agreements with any country anywhere in the world. National interests are made totally subservient to what is perceived to be the EU’s overall interest. That involves a massive surrender of national power, compounded in its folly by the lack of real control over what the Commission then does in our name. Yes, we debate it here, but realistically we can change nothing. There is no effective mechanism to hold Commissioner Mandelson to account. Such democratic deficit is one of the design defects of this EU.
Mr President, before I start, I find it quite amazing that first an Irishwoman says that Ireland has got absolutely nothing out of the European Union, and then someone from Northern Ireland said that trade policy has nothing to do with democracy. It is quite astonishing. It is quite clear that Ireland is the greatest success story of the European Union. And yes, trade is an exclusive competence of the European Communities, but basically Member States sit around a table, make a decision by qualified majority, and give the Commission a mandate to negotiate. Of course, if you wanted a federation, perhaps you would do things a bit differently, but I have not heard anything of that sort. Anyway, I am sorry, I could not hold myself back.
I have several points. First, I would like to welcome the report, which I have to do because Mr Papastamkos is sitting in front of me and if I do not he would turn around and punch me in the face! I think it raises key issues. I also think that globalisation is the best thing that has happened to us over the past 150 years. It has raised global welfare; hundreds of millions of people have improved their living conditions. Our great challenge, within the context of the WTO, is how to find a key role for the European Union and how to get everyone on board.
Secondly, if Doha failed, we would probably survive in the short term; after all, we are a global trading power – over 20% of world trade comes from us, over 20% comes from the United States. We could have some bilateral trade agreements with other parts of the world. But in the long term I do not think it would work out. In the long term protectionism works like an ostrich; you are trying to hide from reality in many ways.
Thirdly, and this is for Mrs Wallström – and through her for Mr Mandelson – I agree with those who say that we have already given many concessions, especially on agriculture. I think the Commission is doing a great job, but the reality is that, at the end of the day, we will most probably have to make a few more concessions.
Finally, I believe that we need to finish these negotiations in 2006, because after that we are not going to have the United States on board.
– Mr President, Commissioner, ladies and gentlemen, there are a number of points I would like to make. Firstly, of course, I have to thank Mr Papastamkos, but I would like to include in that expression of gratitude Mr Moreno Sánchez, a member of my own group and its shadow rapporteur. Both of them, along with all the other Members who have acted as shadow coordinators, have done excellent work in achieving – to some extent jointly – a good compromise and a credible report.
I have a couple of important points to make, which relate to the aspects that you, Commissioner, addressed. We find ourselves in a very tricky situation. London was not a success, Rio was not a success, and next comes Geneva. Are you ready and able to say something about the prospects for these negotiations? Will Geneva happen? How will it work out?
A second point that we have raised with the Commissioner several times already is whether the Commission will, this time, be willing to acknowledge, in the final statement, the role of parliaments. There is recognition already for civil society, but the role of parliaments is still passed over in silence. Only if it is mentioned will it be possible to give better guarantees, in future, of the parliaments’ involvement and of their ability to exercise a monitoring function.
– Mr President, Commissioner, I would like, first of all, to congratulate Mr Papastamkos on this truly outstanding report. I know that he has put a great deal of himself into it and has been personally involved in the work on it, so I warmly congratulate him on this document.
There are two points to which I would like to draw attention. The first is that of geographical indications of origin. It is to be regretted that neither the Commission nor we Europeans as a whole have succeeded in resolving the issue of geographical designations of origin, important though it is, and we are talking here not only about places and names, but also about the knowledge contained in the products that come from these places. In very many cases, Europe is the original that many others imitate, and we should make them pay us for that.
The second point I would like to discuss is the one that Mrs Mann, Mr Karim and others raised, which has, fortunately, had some influence on the report. It is not acceptable that 130 parliamentarians from 80 countries should spend three days negotiating and then not be mentioned even once in the final , whilst there are six references to non-governmental organisations in the same document. That is an invitation to put a question mark against this assembly's democratic legitimacy. To whom, if not to democrats, should it refer? Quite apart from that, I wish Mr Papastamkos every success in carrying this idea forward.
Mr President, I should like to thank the rapporteur for an excellent report that lays down important principles. The first of these is that there is no alternative to the multilateral trading system. Bilateral agreements always benefit the stronger party. We must focus on the developing countries, which benefit most from straightforward multilateral systems that allow them to free themselves from dependency on the colonial powers. Secondly, the report states that the EU must show leadership. This means that we in the EU must necessarily accept that we are going to pay for the agreements. We must get away from the quid-pro-quo principle and not focus on what we in the EU can get out of agreements in the short term. Agreements that combat global poverty are of most benefit to us too.
Then there is agriculture. The decision to phase out export subsidies is all well and good, but we must also look at the rest of the subsidy arrangements, including subsidies for rural districts. According to the United Nations Development Programme (UNDP), such arrangements are very problematic for the world’s poor. Finally, I want to say how gratifying it is that the report alludes to the ILO and environmental standards, even though it does so in unduly broad terms.
Mr President, ladies and gentlemen, the Doha Round has been reduced to a typical negotiation designed to increase liberalisations to the advantage of large economic groups and, as such, it is a failure. Despite the fact that it has been labelled the development round, it is precisely developing countries that will end up being the main losers, as, moreover, it transpired from a report commissioned by the World Bank itself from an independent group.
Furthermore, the continuation, until 2013, of the European export subsidies for agricultural products and of the US subsidies for the cotton industry will cause a further social disaster in developing countries. The wealthy countries’ request that the developing countries’ tariffs be abolished or greatly reduced will further accentuate the negative trend for those regions. Moreover, the possibility of keeping import tariffs on 3% of the products that are currently protected will enable the United States, for example, to reinforce the tariff protection on as many as 420 products, and it is very easy to imagine that the products safeguarded will include those very products that are of the greatest importance to the poorest countries.
That is not to mention the review of the TRIPS agreements which, aside from all the rhetoric, will make it even more difficult for all those countries in the south of the world to gain access to medicines. In conclusion, I believe that the report neither highlights those aspects nor points out that the WTO in fact represents an unfulfilled promise of an essential form of multilateralism designed to distribute wealth more effectively.
Mr President, I share Mr Papastamkos’ concern that the Doha round has so far been dominated by agriculture. That is why the EU has come away virtually empty-handed from the negotiations on designations and services. It is because the EU must prioritise progress in these areas that I am delighted with the amendment in which the rapporteur calls on the Commission to draft an alternative action plan in case the negotiations fail. This bears witness to more realism than simply insisting on the round ending in 2006.
A second element which I would like to highlight in this otherwise sound report is the role of China. Europe needs to give attention not only to the protection of intellectual property and to dealing with illegal state support, but also to access to the Chinese market. I am therefore delighted to learn of the increased cooperation between the EU and the United States which has resulted in a common complaint about the imports of car components into China. This is yet another illustration that the Commission must continue to give priority to a better implementation of the WTO rules by China.
Mr President, Commissioner, everyone in this Chamber is in favour of free trade; no one wants to re-create the Albania of Enver Hoxha’s time. We are therefore all in favour of multilateral rules, but which rules, and to benefit whom?
We are told that free trade benefits employment and growth. Yet, have the rules applied to trade until now made nations wealthy? Here is the answer: in Mexico, 94 free trade agreements have been signed and they have not brought about prosperity; in Ecuador, the indigenous people of the Andes are against the free trade agreement; currently, in France, three million secondary school students are demonstrating because there are no jobs; and, where I live, the wine growers are poverty-stricken, people are committing suicide and yet there is free trade.
The observation demonstrating that the current free trade rules do not lead to economic prosperity indicates two possibilities. The first possibility is that free trade is the secular name for Christianity, whereby the wine growers of Europe, the small farmers and the workers must climb onto the Cross in order to atone for their worldly sins. In that case, let us continue and, in exchange for our concessions, Brazil and India will not open up their markets, and the Anglo-Saxon world will not recognise our intellectual property rights in relation to our agricultural designations. Thus, Commissioner, we are persevering on the poverty path which, after ten rounds of GATT and WTO negotiations, has done nothing for Africa.
The other possibility is that, finally, we stop making mistakes and follow the path of subscribing not to the archaic technique of reducing or abolishing customs duties, but to the modern technique of deducting customs duties. We will make the technological leap by inventing deductible customs duties because, in the form of tax credits that are offered to exporting countries and that can be used in the importing country, we shall have customs duties that ensure economic neutrality, and we shall resolve the tragedies brought about by globalisation.
Tell Mr Mandelson that his role is not that of following in the footsteps of David Ricardo, but of having John Maynard Keynes’ capacity for invention.
– Mr President, I should like to begin by paying tribute to the remarkable job done by my friend, Mr Papastamkos, the former Greek Minister for Economic Affairs, in terms of piecing the facts together and finding a compromise, and I should like, Commissioner, to ask you to pass on my thanks to Mr Mandelson for all the work he has done.
The greatest success of the Hong Kong Conference was the fact that it was not a failure. The stage that we are now at is crucial for the Earth’s balance. I have two proposals and one remark to make. Firstly, as regards the suspension of export subsidies in 2013, I should like to return to the proposal to set up an independent audit of all forms of tangible and intangible aid, and this so as to put a stop to the hypocrisy governing this matter. Furthermore, we must place emphasis on important planning efforts, enabling quantitative and qualitative assessments to be made of the economic and social impact in Europe, in terms, for instance, of employment in the context of these negotiations. Some of our important economic sectors, such as the agri-foodstuff industries, are very vulnerable in these negotiations, and the least we can do is to provide them with information.
Lastly, we need to tackle the issue of the link between international trade, wealth and poverty because it is vital that economies – particularly those in the West – which create their wealth by adhering to market principles, help implement real mechanisms for eradicating poverty in the world. If we, as democrats, do not do so, then we will pay a very high price in political terms, not least by witnessing a rise in extremism. There are Members in our European Parliament who believe that international trade creates poverty and not wealth. As far as we, in the Group of the European People’s Party (Christian Democrats) and European Democrats, are concerned, we believe that the opposite is true. In the past, the world dealt with its great upheavals by means of wars, and, today, military wars have been replaced by economic wars, with two differences: instead of people dying, we have people out of work, and we do not know who the enemy is. In this affair, and faced with the rise in national self-interest which, at the end of the day, is only the sum of individuals’ self-interest, the European Union has a great deal at stake. During the debates on our European Constitution, we had explained that we needed a more political Europe in order to exist in a world that is becoming more complex by the day. If our fellow citizens do have any doubts about the usefulness of the European Union in this global trial of strength, then this will be yet another blow to our great European project.
Mr President, Commissioner, I should like, first of all, to take my turn in congratulating our rapporteur and to say, following your presentation and the one that Mr Lamy, on behalf of the WTO, came here to make before the Committee on International Trade a few days ago, that we can see that, after Hong Kong, London and Rio, the Doha Round remains in abeyance and that it is even in jeopardy.
Admittedly, the round is making progress, but it is not keeping pace with the clock counting down to the moment when the US administration’s negotiating mandate will expire and, unlike in the case of the previous rounds, we do not have the opportunity on this occasion to extend the debates by two or three years, unless we jeopardise the entire multilateral structure. I believe that, if we are enthusiastic about this multilateral framework, we now need to call on each of the parties to make one final effort. After the computer simulations in London, and after the spring-like beginnings or preliminaries in Rio, it is now time to act.
In particular, industrialised countries, Europe and the United States must make decisions and commitments and they must make the necessary gestures, because this round is a development round. Admittedly, the G20 countries - the emerging countries - will themselves also have to make a number of concessions in the area of industrial tariffs, but we know that there will be less than full reciprocity. We cannot demand that they jeopardise a number of fragile economic sectors or industrial or service sectors that are still not necessarily ready to be opened up to international competition.
I therefore believe that, despite everything, this round deserves to be concluded and I perhaps differ in that regard from some of my friends, such as Mr Agnoletto, who was pointing out its inadequacies a short while ago. There are certainly inadequacies, and the European Union’s energy must be focused on making sure that the commitments made to promote development are respected. Yet, there is also the question of the abolition of export subsidies. The implementation of this process must start before 2013 and, above all, it must be accompanied by a commitment and monitoring mechanism that guarantees that the other industrialised countries, and not just the European Union, move in the direction of abolishing all export subsidies.
Developing countries will, all the same, have greater access to the market of wealthy countries for their agricultural produce, and the list of sensitive goods must be reduced. The least developed countries must be able to access the market free from duties and quotas, but a proportion of the 3% of tariff lines that will enable some countries, such as Japan or Australia, to avoid making this effort must be abolished; the TRIPs agreements on access to medications must be amended; and provision must be made for a development package including trade aid that must not be substituted for the aid already provided for in the context of the official development aid earmarked for the Millennium Development Goals.
Mr President, ladies and gentlemen, I speak on behalf of the new Italian Socialist Party. For ten years now, the WTO has been overseeing the complex business of international trade. The quantity and quality of this trade is growing at an exponential rate. It is therefore becoming crucial to develop a strong, uniform regulatory framework that guarantees transparency and eliminates inequalities. The multilateral system is the only form of negotiation that is likely to guarantee a balanced approach among all the members.
I therefore hope that Europe can defend this position within the new negotiations and work hard to conclude the agreements by the end of 2006, since a further failure would weaken the entire system and give rise to serious consequences, especially for developing countries. It is these countries, in particular, that we need to defend, and the industrialised countries’ renunciation of export subsidies is a major step in this direction. Naturally, if an initiative of this kind is to have positive results, it must be duly supported and retabled by the other members of the WTO.
For the sake of the development of the least developed countries, it is also important to ensure that the liberalisation of other sectors, such as services, does not cause irreparable harm to the economic and social structure of those countries and, in particular, that the delivery of public services is not subject to the competition rules and commercial pressure of companies from the North.
Lastly, however, I urge the Commission to ensure that our production is protected, especially in those sectors in which the burden of counterfeiting and illegal importation is becoming intolerable for thousands of industries. The Commission must insist that the rules in force are strictly applied against these activities.
Mr President, Africa accounts for less than 2% of world trade, and yet, the development round remains stuck on inadequate concessions. The US lags behind in terms of the agricultural reform act; the EU is unforthcoming about further restrictions of car-sensitive products and the restriction of ‘blue’ services, and the G20 remain behind in terms of the reduction of the industrial tariffs. Africa and the least developed countries are at risk of being at the receiving end of this. They deserve the permanent right to protect their own agriculture, because the livelihoods of seven in ten people in those countries depend on this sector, and they deserve liberal access to the growth markets of the EU, the US and the G20.
Two weeks ago, Pascal Lamy, the WTO’s Secretary-General, did not mince his words when he said that unless we persevere in Geneva at the end of this month, the round will end in failure. This would cost Europe economic growth and jobs, and Africa would lose out in terms of economic development and would fail to achieve the Millennium Objectives in the areas of basic education and health care. So let us combine Europe’s and Africa’s interests; I would urge Commissioner Mandelson to go as far as he can with scrapping and restricting agricultural subsidies, and to support the Europe of the 21st century and not to turn Africa and our citizens into prisoners of past choices!
Mr President, first of all, I should like to thank the rapporteur for the excellent work. Although a great deal of progress is yet to be made in the negotiations, at least people are still talking, which is a blessing in itself. I should like to make three points which, to my mind, will remain of critical importance in the coming weeks and months.
First of all, there is the need to involve the poorest countries. Many delegations, in respect of the poorest countries that stand to gain the most from this round, find it difficult to remain involved in the negotiations at an expert level.
Secondly, it is these developing countries in particular that must benefit from world trade. After all, it is not for nothing that we talk about the Doha ‘development’ rounds. I should therefore like to call on the Commission and the EU Member States to translate this fine principle, one that has been referred to in many speeches, into action both during and after the negotiations.
Finally, there is the liberalisation of trade in services. The way in which those negotiations are being conducted is changing, and I regard that as a dangerous development. In my view, abandoning the bottom-up approach cannot be reconciled with the idea of a development round and the report could have been more hard-hitting on that point.
. Mr President, I shall make just three short comments. Firstly, I would like to thank you for this debate, which I found very constructive and balanced and indeed very interesting. Thank you for not shooting the messenger! I will indeed make sure that everything that has been said tonight is immediately forwarded to Mr Mandelson, who will also appreciate, I believe, that I did not go into depth on all the details of this Doha Round.
I would also like to comment on the overall process. As you will understand, this is being regularly reported and discussed in the Commission. As several Members asked, what happens if Doha fails and what should we then say about the overall process? It is true that this process is not easy, but it is not blocked either, and we are still committed to concluding the round by the end of the year and to the principle of the single undertaking.
As has been mentioned, we have proposed real cuts in agricultural tariffs, but they must be matched by real cuts in industrial tariffs and services liberalisation. We have a few weeks left before the end of April and we will continue to discuss with our partners, step by step, so as to agree on the arrangements within the deadline that we set ourselves in Hong Kong.
I would also like to say a few words about MEPs’ participation in the next WTO meeting, because I think this is very important to all of you. As far as I understand it, the April meeting of the WTO is likely to be a General Council meeting in charge of negotiating procedures; it is not a ministerial as such, so it is not the same set-up and therefore the Commission does not foresee a fully-fledged official EU delegation such as that which we usually send to ministerial meetings like Hong Kong. If the INTA Committee here in Parliament sends MEPs to Geneva during that meeting, the Commissioner will be ready to meet them and provide a debriefing as usual. The Commission delegation in Geneva will also provide the support we usually offer to MEPs on the ground when they are on official business abroad. That is what we can say for today about MEPs’ participation.
Again I thank you for the discussion and I will make sure that your views are immediately forwarded to Mr Mandelson and to the Commission as a whole.
Mr President, I have one short question concerning the point the Commissioner just raised, that the April meeting will be a general Council meeting.
According to the information I have received, the general Council meeting might be changed – if it is successful – to a ministerial meeting. In that case, the usual practice is that we have politicians available. Could you please evaluate with your fellow Commissioners, and with Commissioner Mandelson, how you would like to proceed in such a case.
. Mr President, Commissioner Mandelson would have to be here to give you the latest information. If the decision or format is changed, then we will also have to ensure that the provision – when it comes to the participation of MEPs – is changed thereafter in accordance with that. We welcome the participation of Members of the European Parliament, which has always been very helpful and would, again, provide openness and good support.
The debate is closed.
The vote will take place tomorrow at 12 noon.